In the United States Court of Federal Claims
                                          No. 15-1069C

                               (Filed Under Seal: November 11, 2015)
                                   (Reissued: November 25, 2015)

                                              )      Post-award protest of lease subject to
 SPRINGFIELD PARCEL C, LLC,                   )      the Public Buildings Act, 40 U.S.C.
                                              )      § 3307; material terms of agency’s
                  Plaintiff,                  )      request for lease proposals; condition
                                              )      imposed by congressional committees
           v.                                 )      on appropriations for the lease;
                                              )      contravention of material terms of request
 UNITED STATES,                               )      for lease proposals and of condition on
                                              )      appropriation; enforcement of limitation
                  Defendant,                  )      on appropriation; the Anti-Deficiency
           and                                )      Act; 31 U.S.C. § 1341(a); injunction;
                                              )      declaration that lease is void
 EISENHOWER REAL ESTATE                       )
 HOLDINGS, LLC,                               )
                                              )
                  Defendant-Intervenor.       )
                                              )

        Alex D. Tomaszczuk, Pillsbury, Winthrop, Shaw, Pittman LLP, McLean, Virginia, for
plaintiff Springfield Parcel C, LLC. With him on the briefs were Alexander B. Ginsberg and J.
Matthew Carter, Pillsbury, Winthrop, Shaw, Pittman LLP, McLean, Virginia.

        Devin A. Wolak, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C. for defendant. With him on the briefs were
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Civil Division, and Robert E.
Kirschman, Jr., Director, and Douglas K. Mickle, Assistant Director, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, D.C.

       Dorn C. McGrath, III, Kelley, Drye, and Warren LLP, Washington, D.C. for defendant-
intervenor Eisenhower Real Estate Holdings, LLC. With him on the briefs were Holly A. Roth,
William M. Jack, and Amba M. Datta, Kelley Drye & Warren LLP, Washington, D.C.

                                    OPINION AND ORDER1


       1
         Because this opinion and order might have contained confidential or proprietary
information within the meaning of Rule 26(c)(1)(G) of the Rules of the Court of Federal Claims
(“RCFC”) and the protective order entered in this case, it was initially filed under seal. The
parties were requested to review this decision and provide proposed redactions of any
confidential or proprietary information. A hearing was held on November 25, 2015, to address
LETTOW, Judge.

        This post-award bid protest arises from a request for lease proposals (“RLP”) by the
General Services Administration (“GSA” or “government”) for a new headquarters for the
Transportation Security Administration (“TSA”). After a year-long negotiated-procurement
process, GSA awarded the lease to Eisenhower Real Estate Holdings, LLC (“Eisenhower”) on
August 11, 2015. Another offeror, Springfield Parcel C, LLC (“Springfield”),2 seeks a
permanent injunction of the award to Eisenhower, asserting that GSA’s action was contrary to
law. Eisenhower was granted intervention to defend the award. Pending before the court are the
parties’ cross-motions for judgment upon the administrative record and the defendants’ motions
to dismiss. A hearing was held on November 3, 2015.

                                              FACTS3

       A. GSA Seeks and Obtains Congressional Approval for a New TSA Headquarters

       TSA is currently housed in five leased buildings spread across Northern Virginia. AR 4-
359.4 These five offices take up a total of 646,859 rentable square feet. AR 64-5094. Seeking
to consolidate TSA into one location and to “improve[] space utilization,” in 2014 GSA
proposed a single replacement lease. AR 64-5094. By statute, viz., the Public Buildings Act of
1959, codified as amended at 40 U.S.C. § 3301-16, agencies seeking to lease space with an
annual rent in excess of $2.85 million must obtain approval for appropriations from the House of
Representatives’ Committee on Transportation and Infrastructure and the Senate Committee on

the parties’ proposals. The resulting redactions are shown by brackets enclosing asterisks, i.e.,
“[***].”
       2
        Springfield is a limited liability company wholly owned by Boston Properties Limited
Partnership. Corporate Disclosure Statement, ECF No. 4.
       3
         The recitations that follow constitute findings of fact by the court drawn from the
administrative record of the procurement filed pursuant to RCFC 52.1(a), see Bannum, Inc. v.
United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005) (specifying that bid protest proceedings
“provide for trial on a paper record, allowing fact-finding by the trial court”), as well as from the
parties’ evidentiary submissions related to prejudice and equitable relief, see Holloway & Co. v.
United States, 87 Fed. Cl. 381, 391 n.12 (2009) (“It is the responsibility of th[e] court, not the
administrative agency [conducting the procurement], to provide for factual proceedings directed
toward, and to find facts relevant to, irreparability of harms or prejudice to any party or to the
public interest through grant or denial of injunctive [or declaratory] relief.”) (quoting PGBA,
LLC v. United States, 60 Fed. Cl. 567, 568 n.1 (2004), aff’d, 389 F.3d 1219 (Fed. Cir. 2004)).
       4
         Citations to the administrative record refer to the record filed on October 7, 2015. The
record is paginated sequentially and is also divided into tabs. In citing to the administrative
record, the court will first designate the tab, followed by page number, e.g., AR 14–414 refers to
page 414, which is located in tab 14 of the record.



                                                  2
Environment and Public Works, 40 U.S.C. § 3307(a)(2).5 On January 8, 2014, GSA sent a
prospectus for the project to these committees. AR 64-5094 to -5097. The executive summary
of the prospectus proposed a “lease of up to 625,000 rentable square feet (RSF) of space” for
TSA. AR 64-5094. The “[d]escription” section of the prospectus also contained this limitation,
specifying a “[p]roposed [m]aximum RSF: 625,000.” AR 64-5094. Additionally, a chart
attached to the prospectus listed the “Max RSF” of the “[p]roposed” lease as “625,000.” AR 64-
5097.

        The prospectus informed Congress that the new lease’s 625,000 rentable square foot cap
would result in a 21,859 rentable square foot reduction in TSA’s 2014 footprint (646,859 square
feet). AR 64-5094. A new lease thus would house TSA in a smaller footprint and also achieve a
better space “utilization rate,” expressed as the “R/U” ratio, which is the measure of rentable
square feet over usable square feet. AR 64-5094. The prospectus included various other
conditions, including a “[m]aximum [p]roposed [r]ental [r]ate” of $39.00 per rental square foot, a
proposed rental term of 15 years, and a proposed rental locale of Northern Virginia. AR 64-
5094.

        On February 11, 2014, the House Committee on Transportation and Infrastructure
adopted a resolution that said “pursuant to 40 U.S.C. § 3307, appropriations are authorized for a
replacement lease of up to 625,000 rentable square feet of space . . . for the . . . Transportation
Security Administration . . . at a proposed total annual cost of $24,375,000 for a lease term of up
to 15 years, a prospectus for which is attached to and included in this resolution.” AR 65-5098.
In addition, the resolution “[p]rovided that, the Administrator of General Services and tenant
agencies agree to apply an overall utilization rate of 153 square feet or less per person.” AR 65-
5098.

          On April 3, 2014, the Senate Committee on Environment and Public Works granted its
approval, resolving that “pursuant to title 40 U.S.C. § 3307, a prospectus providing for a
replacement lease of up to a maximum 625,000 rentable square feet of space . . . for
the . . . Transportation Security Administration . . . at a maximum proposed rental rate of $39.00
per rentable square foot, at a proposed total annual cost of $24,375,000 for a lease term of up to
15 years . . . is approved.” AR 66-5099.

                          B. GSA Issues a Request for Lease Proposals

       Thereafter, on July 14, 2014, GSA issued a Request for Lease Proposals (“RLP”), No.
2VA0687. AR 14-414 to -856. In pertinent part, the RLP required offerors to meet the
following conditions. First, RLP Section 1.02(A) sought “a minimum of 550,000 . . . of
American National Standards Institute/Building Owners and Managers Association
(ANSI/BOMA) Office Area (ABOA) square feet,” and a “maximum” of “625,000” rentable


       5
        The statute specifies that the threshold for leases is $1.5 million, but the Administrator of
GSA has authority to act pursuant to 40 U.S.C. § 3307(h) to adjust that amount. In that regard,
GSA’s Federal Management Regulation, Section 102-72.35, provides that the threshold will be
available on GSA’s website. For 2014, the threshold was $2.85 million per year. See GSA
Annual Prospectus Thresholds, http://www.gsa.gov/portal/content/101522.


                                                 3
square feet. AR 14-417. ABOA and rentable square feet are terms of art with established
definitions, which were set out in the RLP. Specifically, AR 14-448 shows a section entitled
“General Terms, Conditions, and Standards” of Standard Lease GSA Form L201C, which
according to RLP Section 1.01(B) is the form that defines terms used in the RLP. ABOA space
includes space in which the tenant will house personnel and furniture. See AR 14-448.
Contrastingly, rentable square feet includes ABOA space combined with “common areas such as
elevator lobbies, building corridors, and floor service areas.” AR 14-448 (describing the formula
for determining rentable square feet and including ABOA square feet as a factor in that formula).
Rentable square footage thus includes ABOA square footage. See also Hr’g Tr. at 78:17-19
(Nov. 3, 2015) (explaining that “usable [square footage] is always a subset of rentable [square
footage].”). In short, RLP 1.02(A) sought a lease of a maximum of 625,000 rentable square feet,
and a minimum of 550,000 ABOA square feet. These RLP requirements thus aimed to increase
the efficient use of space within the building to be leased for TSA.

        Next, RLP Section 4.04(C) provided that offers would be evaluated using a present-value
price evaluation, as described in that section. AR 14-432 to -444. In that respect, “[e]valuation
of offered prices w[ould] be based on the annual price per ABOA SF, including all required
option periods.” AR 14-433.

        The RLP also contained a government-only provision in Section 5.01(B), which said that
the government “shall have 100% sole tenancy” in the leased space. AR 14-435. This provision
would apply whether or not the offeror offered a one building or multi-building leasehold. AR
14-435. No retail establishments would be allowed within the building absent a government
direction. AR 14-435.

        Additionally, RLP Section 5.01(K) set out extensive rules governing offerors’
compliance with the National Environmental Policy Act. AR 14-436 to -437. An unnumbered
paragraph at the end of this RLP section stated that “[a]ny offer that, in GSA’s opinion, would
require preparation of an E[nvironmental ]I[mpact ]S[tatement] shall be considered technically
unacceptable and ineligible for award.” AR 14-437.

              C. Eisenhower and Springfield Make Offers, and GSA Begins Negotiations

        Eisenhower and Springfield responded to the RLP by making offers, as did two other
entities. GSA focused its evaluations and negotiations on the Eisenhower and Springfield offers.

       1. Eisenhower’s offer and the resulting negotiations.

        Eisenhower responded to the RLP by making an offer on August 22, 2014. AR 21-896 to
-2009. Eisenhower proposed to lease space in a pre-existing building called Victory Center,
located at 5001 Eisenhower Avenue, Alexandria, Virginia. AR 21-898.6 The offer represented
that the existing building at Victory Center is a recently renovated single structure encompassing


       6
        This opinion at times uses “Eisenhower” and “Victory Center” interchangeably.
However, Eisenhower was the offeror, and Victory Center was the name of the building offered
by Eisenhower.


                                                4
550,000 ABOA square feet, AR 21-946, and that Eisenhower would build “an approximately
[***] square foot seamless expansion on the building’s south side,” AR 21-899. Eisenhower’s
proposal would generate an R/U factor of 1.07539, AR 21-946, and a space efficiency rating of
148.20 ABOA USF per person, AR 21-898. Eisenhower also provided an “area analysis” of the
building, which said the “total rentable area” of the building would be [***] rentable square feet.
AR 21-1125.

      On September 23, 2014, GSA drafted a memo titled “Negotiations – 9/23/14” that
memorializes a discussion between GSA representatives and Eisenhower regarding the proposal.
AR 24-2682. The memo said “[c]onfirmed [***] ABOA SF offered; [***] BRSF.” AR 24-
2682. The government requested a revised proposal from Eisenhower on October 20, 2014. AR
26-2689 to -2694.

        On October 31, 2014, Eisenhower submitted a revised proposal that adjusted the amount
of square footage offered to [***] ABOA square feet and [***] rentable square feet with [***]
“General Purpose” square feet. AR 27-2785. In early December 2014, GSA representatives met
with Eisenhower to discuss the proposal. AR 30-3471. This meeting was memorialized in a
GSA memorandum entitled “TSA Revised Offer Discussions 12/4/2014 – 3:00 PM.” AR 30-
3471. The memorandum addressed several aspects of GSA’s evaluation of the “test fit” of
Eisenhower’s building, including “concerns” about “mission support space,” “panel creep,” and
[***]. AR 30-3471 to -3472. GSA and Eisenhower also discussed a “[n]ew raised floor feet
requirement of [***] while meeting the ceiling requirement – amendment item.” AR 30-3472.
In addition, the Contracting Officer told Eisenhower that GSA could not exceed 625,000 rentable
square feet. AR 30-3472 (“CO stated that he cannot exceed 625,000 sf rentable in the lease
contract.”).

        On December 17, 2014, GSA issued Amendment No. 4 to the request for lease proposals,
which modified Section 2.01(B) of the RLP. AR 19-886 to -889. The amendment provided that
offerors “will have the option of increasing the ABOA square footage offered, if it does not
exceed the maximum 625,000 rentable square feet (RSF) square footage in this RLP offer
package. If the [o]fferor is already providing the maximum 625,000 rentable square footage and
cannot house the [g]overnment’s space requirements efficiently, then the [g]overnment will
advise the [o]fferor that the offer is unacceptable.” AR 19-886 (emphasis in original). This
amendment was, in some ways, redundant, as the initial solicitation had already specified that a
lease of a maximum of 625,000 rentable square feet was sought. AR 14-417.

        Eisenhower submitted its final offer on January 15, 2015, AR 33-3480 to -3542. This
final offer proposed a two-building solution, whereby Eisenhower would construct an annex
proximate to the west side of the pre-existing building on the site. AR 33-3490 to -3491. The
final offer explained that it was a response to the government’s “test fit” concerns:

               Upon review of the government’s test fit observations – specifically
               the observation regarding raised floors – the [o]fferor has determined
               that the optimal space solution for the tenant agency is to design and
               construct an approximately [***] Mission Support Annex directly
               to the west of the existing building. Per the updated test fit, the Mission



                                                 5
              Support Annex will house [***] TSA’s conference facilities and
              additional specialty spaces. . . . The Mission Support Annex will . . .
              provide the flexibility to accommodate the raised flooring and desired
              finished ceiling height throughout.

AR 33-3490. Eisenhower’s final proposal in effect significantly changed its initial offering
because it would solve test-fit issues by adding [***] rentable square feet to the pre-existing
rentable square foot building on the Eisenhower site. Together, the two buildings would total
roughly [***] rentable square feet. See AR 33-3527 to -3532 (providing overall area analysis for
the two buildings). AR 33-3506 reports the “Total Rentable Area” of the main building as [***]
square feet, and AR-3509 reports the “Total Rentable Area” of the annex as [***] square feet.

        Eisenhower’s final-offer documents included a completed GSA Form 1364C, as required
by RLP Section 3.03(B). AR 33-3517 to -3518. Under the heading “description of premises,”
Eisenhower wrote that the “General Purpose (Office)” space would total “[***] sq. ft.” AR 33-
3517. This was consistent with the building area analysis. AR 33-3506, -3509. Next, on line 10
of the form under the heading “space offered and rates,” in “rentable square feet (RSF),”
Eisenhower wrote “625,000.” AR 33-3517. Eisenhower also said its offer would yield [***]
ABOA square feet. AR 33-3517. Thus, Eisenhower’s Form 1364C appeared to offer the
government 625,000 rentable square feet of space, which would yield “[***]” ABOA square
feet, out of a premises encompassing roughly [***] rentable square feet. That would leave
approximately [***] excess square feet, available in a government-only building.

         Eisenhower’s final proposal also included a chart depicting information about the
rentable area per floor that to some extent contradicted its Form 1364C. See AR 33-3511, -3532.
In particular, the chart listed “total floor rentable area” as being precisely “[***]” and ABOA
square feet as being “[***].” AR 33-3511, -3532. Beneath the chart was also a note that said
“24,207 Owner Provided.” AR 33-3511, -3532. Of crucial significance was its ABOA square
footage figure: the RLP required a minimum of 550,000 ABOA square feet, AR 14-417, yet
Eisenhower’s analysis showed only [***] ABOA square feet. To solve that problem,
Eisenhower offered [***] square feet of ABOA Joint Use Space, to bring the total ABOA square
feet to [***].7 The chart also did not explain what “24,207 Owner Provided” meant.


       7
        The Joint Use Space appears to have been designated under the criteria published in
Building Owners and Managers Association International, Standard Method For Measuring
Floor Area In Office Buildings, ANSI/BOMA Z65.1-1996, reproduced in Def.’s Supplemental
Br. (“Def.’s Supp. Br.”) App., at A14 through A50, ECF No. 41. Under those criteria:

              BUILDING COMMON AREA shall mean the areas of the building
              that provide services to building tenants but which are not included
              in the OFFICE AREA or STORE AREA of any specific tenant. These
              areas may include, but shall not be limited to, main and auxillary
              lobbies, atrium spaces at the level of the finished floor, concierge
              areas or security desks, conference rooms, lounges or vending areas,
              food service facilities, health or fitness centers, daycare facilities,
              locker or shower facilities, mail rooms, fire control rooms, fully


                                               6
       2. Springfield’s offer and the resulting negotiations.

        Springfield filed its initial offer on August 22, 2014. AR 22-2011 to -2678. It proposed
to construct a new building near the Springfield Metro station. AR 22-2014. GSA undertook
negotiations with Springfield in September of 2014, AR 23-2679, and Springfield submitted a
revised offer on October 31, 2014. AR 28-3046 to -3468. Further negotiations occurred some
time around December 4, 2014. AR 29-3469. At that time, a GSA memorandum memorialized
the discussions as including concerns about the length of Springfield’s building and the
availability of mission support space. AR 29-3469 to -3470. In its final offer, Springfield
proposed to construct and offer a [***] rentable-square-foot space, in which the government
would have [***] ABOA square feet of space. AR 34-3555.

  D. GSA Acknowledges on Multiple Occasions that Victory Center Does Not Comply with the
                           RLP Square Footage Limitations

       1. An internal GSA memorandum concludes that Eisenhower’s offer exceeds
          625,000 rentable square feet.

        One month after Eisenhower’s final offer, GSA internally acknowledged that
Eisenhower’s proposal in fact exceeded 625,000 rentable square feet. In a memorandum titled
“TSA HQ Procurement OMB & Central Office Briefing Paper” and dated February 25, 2015,
GSA noted that the “lowest price [o]fferor has offered to provide approximately 20,000
additional RSF above 625k at zero cost to the [g]overnment in order to meet the 550k USF
minimum efficiency layout minimum requirement. The [g]overnment will not have to pay rent,
operating costs nor real estate taxes on the additional space.” AR 68-5105.8 This memorandum
appears to address the chart included as part of Eisenhower’s final offer, indicating that the
ABOA square footage was [***], well below the RLP’s requirement of at least 550,000 ABOA
square feet not counting the ABOA Joint Use Space. AR 33-3511. In addition, the
memorandum’s mention of 20,000 additional rentable square feet appears to refer to the “24,207
Owner Provided” note in the chart. Overall, counting the Joint Use space, Eisenhower would be
able to meet the 550,000 ABOA square footage minimum, but it would exceed the 625,000
rentable square footage maximum.



              enclosed courtyards outside the exterior walls, and building core
              and service areas such as fully enclosed mechanical or equipment
              rooms. Specifically excluded from BUILDING COMMON AREA
              are FLOOR COMMON AREAs, parking space, portions of loading

              docks outside the building line, and MAJOR VERTICAL
              PENETRATIONs.

Id. at A18 (emphasis added).
       8
         The memorandum was an attachment to an e-mail sent by GSA’s Contracting Officer to
his colleagues at GSA on February 15, 2015.


                                                7
        Although GSA’s internal memorandum recognized that Eisenhower’s offer exceeded the
625,000 rentable-square-foot limit in the solicitation and the prospectus, it cautioned against
disqualifying Eisenhower on this basis because it would lead to a pre-award bid protest by
Eisenhower, which could cause expensive delays to GSA’s procurement. AR 68-5105
(“Disqualifying the lowest price [o]fferor on the basis of not allowing the acceptance of the
additional space will likely result in a procurement protest, and thus having the [g]ov[ernment]
assume schedule risk as well as the assumption of holdover penalty rent in its current primary
leased location [***]. Additional leases will also go into holdover and require costly short term
extensions.”). Contrastingly, the internal memo concluded that any bid protest challenging
Eisenhower’s excessive rentable square footage would be post-award and thus would not delay
the project. AR 68-5105 (“While there is a slight risk of protest from an unsuccessful [o]fferor,
this will be post award and will not jeopardize the schedule for TSA thereby avoiding a [***]
holdover rent delay risk to the [g]ov[ernment].”). The memorandum did not explain why a pre-
award protest would lead to delays but a post-award protest would not. Finally, the
memorandum observed that under Eisenhower’s proposal, “[t]he utilization rate is still below the
OMB prescribed 150 sf per FTE.” AR 68-5105.

       2. Four GSA officials sign a memorandum to file acknowledging that Eisenhower’s
          proposal exceeds 625,000 rentable square feet.

        On April 16, 2015, the Contracting Officer wrote a draft memorandum that said
Eisenhower’s proposal was in excess of the 625,000 rentable-square-foot limit in the prospectus
and in the RLP. AR 70-5116. The draft memorandum read:

               Please be advised that the following information is being documented as a
               Memo to the File to provide additional clarification to the terms of the FPR
               for the referenced property above [Victory Center – 5001 Eisenhower Avenue,
               Alexandria, VA].

               RLP No. 2VA0687 is a competitive procurement which required a minimum
               ANSI/BOMA Office Area (ABOA) Square Feet of 550,000 ABOA SF with a
               maximum of 625,000 Rentable Square Feet. The square footage is subject to the
               Prospectus (No. PVA-04-WA14) threshold mandated by 40 USC 3307[] for the
               housing of the headquarters of the Transportation Security Administration
               (“TSA”)[.]

               5001 Eisenhower Avenue provided a timely FPR on January 15, 2015. The terms
               of their final offer provided 625,000 RSF which equated to [***] ABOA SF. The
               total square footage was provided in a combination of existing and new
               construction building(s). After the [g]overnment’s analysis and review, it was
               determined that 5001 Eisenhower Avenue provided an additional 24,207 ABOA
               SF of Free Space as part of their offer (not inclusive of the [***] ABOA SF) in
               order to promote a better space layout efficiency for the agency. The square
               footages have been measured and verified by the [g]overnment via test fits that
               were provided as part of their offer.




                                                8
AR 70-5116 (emphasis added).

        The memorandum clarifies the meaning of the “24,207 Owner Provided” space in
Eisenhower’s offer documents: the owner was providing 24,207 ABOA square feet of space
above and beyond the numbers listed in Eisenhower’s Form 1364C. This draft was then edited,
and a final version was signed by the Contracting Officer and several other GSA officials on
April 16, 2015. AR 70-5107 to -5108. This final version changed the wording to say that
Eisenhower “may have provided” excess space:

               After the [g]overnment’s analysis and review it was discovered that 5001
               Eisenhower Avenue may have provided an additional 24,207 ABOA SF of Free
               Space as part of their offer (not inclusive of the [***] ABOA SF) in order to
               promote a better space layout efficiency for the agency. The square footages have
               been measured and verified by the [g]overnment via test fits of preliminary
               designs that were provided as part of their offer. Additionally, although the
               square footages have been verified, it is understood that the design for the new
               annex building has not been finalized, and thus measurements were performed on
               a “preliminary design”. Thus, the final square footage could be greater than the
               625,000 RSF depending on the finalization of the final design of the annex
               building. However, this additional space, 24,207 ABOA SF of “free space” is
               currently contemplated as building amenity space of a cafeteria, fitness center
               with its associated locker room/bathroom space, [***] and NOT space that will
               . . . be permanently occupied by TSA GOV employees as office/conference/
               meeting areas and in no event will be paid for by the [g]overnment. Thus,
               although no award has been made, 5001 Eisenhower Avenue is currently
               considered as the potential awardee.

AR 70-5107 (emphasis added). This memorandum also explained that pursuant to Chapter 2 of
the GSA Pricing Desk Guide, 4th Edition, space in excess of that required by a solicitation could
be accepted as “free space.” AR 70-5107 to -5108.9

       3. GSA’s revised scoring evaluation concludes Eisenhower’s offer is greater than
          625,000 rentable square feet.

        On August 5, 2015, a GSA broker sent an e-mail to Mr. Carter Wormeley asking: “[C]an
you forward us what needs to be included in the lease file for Scoring? Was a revised OA that
reflects the free space in the Ad Hoc section[] finalized? Both items are requested by [GSA] for
the lease file. Thank you.” AR 72-5142.




       9
        Several months earlier, on February 5, 2015, the Contracting Officer had sent his
colleagues at GSA an e-mail with excerpts from the Pricing Desk Guide. The text of the email
read: “FYI – excerpt from Pricing Desk Guide regarding ‘free space.’ Supposedly, our ‘policy’
indicated we accept free space.” AR 67-5100. This communication appears to be the first
reference in the record to the “free space” issue.


                                                9
        In response, Mr. Wormeley wrote back on August 6, 2015 saying: “Attached is the
scoring check with related documentation needed for the lease file. I vetted my work with
GSA’s Central Office, so it should be correct after jiggering the model to account for the free
rent.” AR 72-5142. Tab 72 of the administrative record does not contain a scoring sheet dated
August 6, 2015. However, Tab 39 contains such a scoring sheet, signed by Mr. Wormeley and
dated August 6, 2015. This scoring sheet says: “The PCPG[, i.e., Project Case Planning Guide,]
contains a constraint that does not allow an RSF override that creates an R/U factor less than
1.10, thus, the PCPG indicates [***] RSF rather than 625,000 RSF. For the levelization model
to account correctly for the first 2 years of free rent, TI had to be added to the shell rate in Part 1
of the workbook and zeroed out in the breakdown of full service rent.” AR 39-4067.10 The
scoring sheet also said “[b]ased on negotiated terms of lease with Lessor including 24,207 USF
of space to be provided rent free.” AR 39-4065.

                 E. The Government Performs a Present Value Price Evaluation

       Section 4.03 of the RLP established that the lease would be awarded to the “lowest priced
technically acceptable offer submitted,” and it directed offerors “to the ‘Present Value Price
Evaluation’ paragraph of this RLP.” AR 14-432. Section 4.04, entitled “Present Value Price
Evaluation,” set forth the rules for evaluating the present value price of an offer. AR 14-432 to
434.

        Section 4.04(C) provided that “[e]valuation of offered prices will be based on the annual
price per ABOA SF, including all required option periods. The [g]overnment will perform
present value price evaluation by reducing the prices per ABOA SF to a composite annual
ABOA SF price, as follows.” AR 14-433. The following paragraphs directed the evaluators to
establish a “gross present value” of the cost by discounting annual rent by either 2.5% or 5%,
depending on whether operating expenses would be adjusted annually. AR 14-433. Next,
pursuant to Section 4.04(C)(7)(e), the government would determine an “amortized rental rate for
the tenant improvement allowance.” AR 14-434.

         Respecting the physical aspects of the leased space, Exhibit B of the RLP stated that
“[o]fferors shall provide the following building shell elements [such as ceilings, partitions,
lighting, and plumbing], as described in the Lease, located within the [g]overnment’s BOMA
Office Area.” AR 14-525. Then, “[t]he [g]overnment shall have the option, exercisable at the
sole discretion of the [g]overnment within 180 days following lease award, to require the Lessor
to increase, at no additional cost to the [g]overnment, the Tenant Improvements Allowance
required by paragraph 1.08 of the Lease by the total amount of the Building Shell Credit in lieu
of providing the foregoing building shell elements comprising the Building Shell Credit.” AR
14-525. For the purpose of the pricing evaluation, Exhibit B set out that the “[g]overnment shall
utilize the Building Shell Credit in accordance with the method for utilizing the Tenant
Improvement Allowance for purposes of the comparison of the Lessor’s offer in the pricing
evaluation computation and to obtain the best economies for the [g]overnment.” AR 14-525.



        10
         In effect, because of the necessary calculating adjustment attributable to the low (and
favorable) R/U factor, some of the “free space” was taken into account in the scoring sheet.


                                                  10
       Applying this formula, GSA determined that the present value per USF for Eisenhower’s
offer was $[***], AR 37-4048, and the present value per USF for Springfield’s offer was $[***],
AR 38-4058.

            F. The Government Prepares an Environmental Assessment of Eisenhower’s
                                   and Springfield’s Offers

        Pursuant to Section 5.01(K) of the RLP, GSA analyzed the final offers of Springfield and
Eisenhower for compliance with the National Environmental Policy Act (“NEPA”), codified as
amended at 42 U.S.C. §§ 4321-47. AR Tabs 47-50. Section 5.01(K) expressly cited NEPA and
provided that “[a]ny offer that, in GSA’s opinion, would require preparation of an EIS[, i.e., an
Environmental Impact Statement under NEPA] shall be considered technically unacceptable and
ineligible for award.” AR 14-437.11 This section also said:


       11
          Pursuant to NEPA, federal agencies considering “major [f]ederal actions significantly
affecting the quality of the human environment” must prepare an environmental impact
statement. 42 U.S.C. § 4332(2)(C). Actions with insignificant environmental effects do not
require an EIS. In that respect, “to reduce the administrative burden on agencies from NEPA,
implementing regulations encourage agencies to develop ‘categorical exclusions’ or categories of
actions that do not individually or cumulatively have a significant effect on the environment, and
therefore do not require an EIS absent ‘extraordinary circumstances.’” See National Post Office
Collaborative v. Donahoe, No. 3:13cv1406 (JBA), 2013 WL 5818889, at *11 (D. Conn. Oct. 28,
2013) (providing an overview of NEPA). “If an agency’s action is neither categorically
excluded from nor clearly subject to the requirements of producing an EIS, an agency may
prepare ‘a more limited document, [called] an Environmental Assessment (EA).’” Id. (quoting
Department of Transp. v. Public Citizen, 541 U.S. 752, 757 (2004)). “The EA is a ‘concise
public document’ that ‘briefly provides sufficient evidence and analysis for determining whether
to prepare an EIS.’” Public Citizen, 541 U.S. at 757 (quoting 40 C.F.R. § 1508.9(a)). “If,
pursuant to the EA, an agency determines that an EIS is not required under applicable [Council
on Environmental Quality] regulations, it must issue a ‘finding of no significant impact’
(FONSI), which briefly presents the reasons why the proposed agency action will not have a
significant impact on the human environment.” Id. (citing 40 C.F.R. §§ 1501.4(e), 1508.13).
          Plaintiffs seeking to challenge an agency’s NEPA decision generally bring an action in a
federal district court under the Administrative Procedure Act and the federal-question
jurisdictional statute. See Brodsky v. United States Nuclear Reg. Comm’n, 704 F.3d 113, 119 (2d
Cir. 2013) (explaining that a district court reviews agency NEPA action to determine whether it
is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law” under
Section 706(2)(A) of Title 5). The district court’s review “‘focuses primarily on the procedural
regularity of the decision,’ rather than on its substance.” Id. at 118 (quoting Sierra Club v.
United States Army Corps of Eng’rs, 772 F.2d 1043, 1055 (2d Cir. 1985)). “[A] court will
review the administrative record to ensure ‘that the agency examined the relevant data and
articulated a satisfactory explanation for its action. Moreover, the agency’s decision must reveal
a rational connection between the facts found and the choice made.’” Id. at 119 (quoting Natural
Res. Def. Council, Inc. v. EPA, 658 F.3d 200, 215 (2d Cir. 2011)). “Thus, when an
administrative record is insufficient to permit a court to discern an agency’s reasoning or to
conclude that the agency has considered all relevant factors, a court may remand the matter to


                                               11
       “Any offer must provide a basis for GSA to determine that award of a
       lease involving the offered building(s) will, under [NEPA] either result
       in: 1) a Categorical Exclusion (CATEX) from the requirement to prepare
       an Environmental Assessment (EA) or an Environmental Impact Statement
       (EIS), or 2) Finding of No Significant Impact (FONSI) as the result of
       performing an EA.

AR 14-437.

         To make this determination, GSA hired the consulting firm Stantec to assist with the
preparation of an EA. See AR 50-4493 to -4961 (showing e-mails and memoranda between
GSA and Stantec regarding NEPA compliance). On April 10, 2015, a Stantec associate [***] e-
mailed GSA asking for the “site plan” of the “Alexandria property.” AR 50-4664. GSA replied
that same day with an e-mail attachment titled “Victory Center (site plan & schematics) (FPR).”
AR 50-4666. Ms. [***] replied, saying: “These are good for the proposed projects. In addition
to this, we will need existing conditions site plans for both properties, something that allows us .
. . to compare against existing conditions.” AR 50-4666. The Victory Center documents
attached to the e-mail included an artistic rendering of the site as consisting of two buildings.
AR 50-4673 to -4674, -4678.

        GSA again e-mailed Ms. [***] on April 16, 2015, with e-mail attachments titled
“EXISTING” and “PROPOSED.” AR 50-4716. These attachments included two-dimensional
aerial views of the Victory Center site that appear to show the space without the proposed annex
and with the proposed annex. AR 50-4718 to -4723.

        Although these April e-mails show that the plans regarding the proposed annex were
sent to GSA’s environmental consultants during that month, later e-mails suggest that the
environmental consultants were not fully cognizant of the annex. For example, on May 27,
2015, GSA’s NEPA specialist [***] e-mailed GSA’s real estate broker about the updated site
plans: “Can you, please, ask the offeror to send me the most current site plan?” AR 50-4814.
GSA’s broker replied that same day: “I forwarded what they sent me to you on May 19th. Was
that not sufficient? Is this most current site plan needed for the FONSI/EA? I don’t understand.
I thought Stantec had all of this already.” AR 50-4815. Within the same hour, the GSA broker
again e-mailed Mr. [***] saying: “[***] – thanks for discussing with me and clarifying the
request. I forwarded Stantec’s request to the [o]fferor and copied you & [***]. Here’s the most
current site plan that was part of their FPR which depicts the new construction for the Annex.
Thank you!” AR 50-4817 (emphasis added).

      At this point the “final EA/FONSI” was scheduled “to go out for public review on June
10 so that the comment period would end before the period of performance 6/25.” AR 50-4846
  th




the agency to allow for supplementation of the record.” Id. (citing Florida Power & Light Co. v.
Lorion, 470 U.S. 729, 744 (1985); National Audubon Soc’y v. Hoffman, 132 F.3d 7, 14 (2d Cir.
1997)).


                                                 12
(e-mail from Ms. [***] to Mr. [***], dated June 2, 2015).12 In June, GSA published the
Environmental Assessment that it had developed with assistance from Stantec. AR 47-4191
to -4350. The EA explained the Victory Center proposal as follows: “The site currently consists
of an unoccupied 606,000 GSF office building and two surface parking lots . . . . The existing
building would be renovated and a new 6-story parking garage would be built on top of one of
the surface lots. In order to meet the requirements of the RLP, the existing building would
undergo an expansion consisting of 60,000 GSF of office space and 10,000 GSF of retail space.”
AR 47-4218.

        This description in the EA inaccurately portrayed the Eisenhower proposal, but elsewhere
the EA mentioned that “additional structures” would be built, and it referred to a “building
addition.” AR 47-4222. The EA’s soil analysis also referenced a “4-story addition.” AR 47-
4222; AR 47-4249. And, the EA’s environmental contamination analysis said that
“[c]onstruction of the proposed parking garage and addition would require the excavation of
existing soils on the east and west sides of the existing building,” AR 47-4251, thus in effect
referring to an annex with [***] square feet of space because it would be built to the west of the
existing building.

        After publishing the EA, a FONSI was issued on July 17, 2015. AR 49-4484 to -4492.
Using identical language from the EA, the FONSI describes Victory Center as “consist[ing] of
an unoccupied 606,000 GSF office building and two surface parking lots. . . . The existing
building would be renovated and a new 6-story parking garage would be built on top of one of
the surface lots. In order to meet the requirements of the RLP, the existing building would
undergo an expansion consisting of 60,000 GSF of office space and 10,000 GSF of retail space.”
AR 49-4486. The FONSI makes no reference to a new annex consisting of [***] square feet of
space.

       GSA received at least two comments on the EA and FONSI for Victory Center. AR 79-
5358 to -5359, -5362 to -5363. One of those comments came from Jeffrey McKay, Lee District
Supervisor, Fairfax County, on August 24, 2015, expressing concern about traffic. AR 79-5362.

       In addition to evaluating Eisenhower’s offer, the EA and FONSI also evaluated
Springfield’s offer for NEPA compliance. AR 47-4221 (EA describing Springfield as a 653,000
GSF building); AR 49-4486 (portion of the FONSI describing Springfield’s site).

       GSA concluded that no EIS was needed for either Eisenhower’s or Springfield’s offers.

               G. Springfield Writes to GSA Requesting a Storm Water Easement

       On July 31, 2015, eleven days before GSA announced the winning offeror, Springfield
wrote to GSA regarding a storm water easement. Springfield advised GSA that it would need
“to commence this work as soon as possible” to meet TSA’s schedule. AR 82-5377. “During


       12
        Near this time, the Virginia Department of Environmental Qualify completed a Federal
Consistency Determination of Victory Center, which also reviewed the annex. AR 50-4876 to
-4890. A public comment period was allowed on this determination as well.


                                               13
the early stages of development of the project, [Springfield] will need to capture on site drainage
and pipe it underground to an existing outfall. This storm drain conveyance system will cross
Springfield Center Drive . . . traverse the [federal government] property and outfall in an existing
rip-rap structure located on WMATA property.” AR 82-5377. “If acceptable to the GSA,
[Springfield] would like an easement to construct and maintain this drainage easement on the
[federal government] [p]roperty.” AR 82-5377. The record does not show that GSA ever
responded to this letter.

         Springfield’s storm water drainage plan had been previously transmitted to GSA as part
of its revised offer, which included proffers made to Fairfax County that described a pre-existing
18-inch drainage pipe as providing adequate storm water drainage. AR 28-3073.

            H. GSA Awards the Lease to Eisenhower and Expressly Accepts Space in
                   Excess of the 625,000 Rentable Square Feet Limitation

        On August 11, 2015, GSA awarded the lease to Eisenhower. AR 60-5040. The parties
signed the lease that same day. AR 60-5041 to -5089. Section 1.01(A) of the lease described the
premises as “625,000 rentable square feet (RSF), yielding [***] ANSI/BOMA Office Area
(ABOA) square feet (SF).” AR 60-5045. Section 7.03 of the lease, titled “free rent and free
space,” said:

               The Lessor shall provide up to 24,207 ABOA SF of above-grade, free
               space in order to meet the program of requirements contained in this
               Lease. The free space shall be provided at a warm-lit shell condition
               and shall not be part of any costs including but not limited to, operating
               expenses and real estate taxes. The free space shall not be provided any
               tenant improvement allowances. The free space shall be serviced and
               maintained as part of the leased premises in accordance with the terms
               of the Lease.

AR 60-5084.

        On August 13, 2015, GSA informed Springfield that it had lost the competition. AR 62-
5092. On August 19, GSA sent Springfield a written debriefing letter “[i]n accordance with
FAR § 15.506(b).” AR 63-5093. The letter said Springfield had “submitted a responsive,
technically acceptable offer. The [g]overnment did not identify any significant weaknesses or
deficiencies.” AR 63-5093. “Overall,” Springfield “received the second (2nd) lowest total
evaluated price on a Present Value Price Evaluation basis.” AR 63-5093. The letter explained
that Eisenhower had prevailed because it “submitted a proposal with a total evaluated price of
$[***] on a Present Value Price Evaluation basis. SUCCESSFUL OFFEROR was the lowest
priced technically acceptable offer.” AR 63-5093. In contrast, GSA said Springfield’s offer was
for $[***] on a Present Value Price Evaluation. AR 63-5093.




                                                14
                                    I. Protest Proceedings

       On August 24, 2015, Springfield filed a protest at the Government Accountability Office
(“GAO”). AR 1-1. In its initial GAO protest, Springfield challenged the NEPA compliance
determination, the present value analysis, and several other issues. AR 1-2. On September 8,
2015, however, Springfield’s counsel received an anonymous letter that asserted the Eisenhower
space was too large. Compl. Ex. C. Springfield filed a supplemental GAO protest on September
18, 2015, raising this new issue. AR 3-334 to -335.

        During a September 10, 2015 phone conversation with government’s counsel,
Springfield’s counsel came to believe that there was no termination-for-convenience clause in
the Eisenhower lease. See Transcript of Hearing on Application for Temporary Restraining
Order (Sept. 25, 2015) (“TRO Hr’g Tr.”) at 9:9-14, ECF No. 17. This fact was seemingly
important because a termination-for-convenience clause can allow the government to cancel a
contract in the event that a losing offeror makes a successful post-award bid protest. See John
Cibinic, Jr., et al., Administration of Government Contracts 1076 (4th ed. 2006) (explaining how
the government may use a termination-for-convenience clause to cancel a contract after a post-
award bid protest, without incurring liability for breach of contract). On September 22, however,
Springfield’s counsel learned that there was a limited termination-for-convenience clause in
Section 7.09 of the Eisenhower lease. See TRO Hr’g Tr. 9:21-23. That clause provided that the

       [g]overnment may terminate the Lease for convenience, in whole or in part,
       within forty-five (45) days of Lease execution only if the Contracting Officer,
       in his discretion, determines that a public comment(s) from the Public Review
       (PR) of the Environmental Assessment (EA) of 5001 Eisenhower Avenue,
       Alexandria, Virginia has merit and would impact work related to the existing
       building(s) and proposed new construction that would prevent the completion
       of the project. The Lease may not be terminated for convenience for any other
       reason.

AR 60-5086. Because the lease was signed on August 11, the 45-day time limit in Section 7.09
would expire on September 25, 2015.

        On September 25, Springfield filed a complaint in this court, along with an application
for a temporary restraining order to arrest the expiration of Section 7.09 of the lease. Compl.
¶¶ 25-27; Pl.’s Mot. and Mem. in Support of the Issuance of a Temporary Restraining Order and
Preliminary Injunction (“Pl.’s Mot. for TRO”), ECF No. 2. Springfield argued that unless this
court halted the running of the 45-day limit on Section 7.09, the government would not be able to
terminate the contract for convenience, posing a higher hurdle for Springfield to overcome in
seeking injunctive relief if the court found GSA to have violated procurement law in making the
award to Eisenhower. Pl.’s Mot. for TRO at 26-27. The court held a hearing on the same day,
with all parties present. The court granted a TRO that day, enjoining the expiration of Section
7.09 until October 9, 2015. Order on Motion for TRO, ECF No. 12. On September 30, the
parties consented to extending the TRO until November 12, 2015, on condition that the court
would resolve the case by that time. See Joint Status Report, ECF No. 13. An expedited briefing
schedule was established for motions for judgment on the administrative record, in



                                               15
contemplation that the court would endeavor to resolve the case by November 12, 2015, 48 days
after the complaint was filed. Scheduling Order (Oct. 1, 2015), ECF No. 14.

                                          JURISDICTION

                                       A. 28 U.S.C. § 1491(b)(1)

        Pursuant to the Tucker Act, this court has jurisdiction to “render judgment on an action
by an interested party objecting to a solicitation by a Federal agency for bids or proposals for a
proposed contract or to a proposed award or the award of a contract or any alleged violation of
statute or regulation in connection with a procurement or a proposed procurement.” 28
U.S.C. § 1491(b)(1), added by the Administrative Dispute Resolution Act, Pub. L. No. 104-
320, § 12, 110 Stat. 3870, 3874 (Oct. 19, 1996); see also Systems Application & Techs., Inc. v.
United States, 691 F.3d 1374, 1380-81 (Fed. Cir. 2012).

                                             B. Standing

        The defendants argue that Springfield does not have standing to bring this protest because
its bid was non-responsive. Def.’s Mot. to Dismiss, Cross-Mot. for Judgment on the
Administrative Record & Resp. to Pl.’s Mot. for Judgment on the Administrative Record
(“Def.’s Mot.”) at 6-10, ECF No. 29; Def.-Interv.’s Mot. to Dismiss, Cross-Mot. for Judgment
on the Administrative Record, & Opp’n to Pl.’s Motion for Judgment upon the Administrative
Record (“Def.’-Interv.’s Mot.”) at 17-25, ECF No. 28.13 Their theory is that Springfield’s
project required a storm water easement across federal property, and that Springfield neither
acquired the easement nor informed the Contracting Officer of this need. Def.’s Mot. at 6-10;
Def.-Interv.’s Mot at 17-25. Defendants contend that Springfield failed to comply with RLP
Section 5.01, which provides that the “Offeror shall provide a stormwater management plan for
the offered site,” and must show that “all required site plan approvals are complete and in place
such that no other approvals – other than building permits – would be required to construct
and/or occupy the offered building(s).” AR 14-437, -435; Def.’s Mot. at 8; Def.-Interv.’s Mot. at
17-18.



        13
          Defendant and defendant-intervenor both styled a portion of their briefs as a “motion to
dismiss,” but neither party cited RCFC 12. The court understands the parties’ submissions as
motions to dismiss pursuant to RCFC 12(b)(1). When assessing a motion to dismiss under
RCFC 12(b)(1), the court will “normally consider the facts alleged in the complaint to be true
and correct,” Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 747 (Fed. Cir. 1988),
although the court may find jurisdictional facts by looking to evidence outside the pleadings,
including declarations, see Land v. Dollar, 330 U.S. 731, 735 n.4 (1947) (“[W]hen a question of
the [d]istrict [c]ourt’s jurisdiction is raised, . . . the court may inquire by affidavits or otherwise,
into the facts as they exist.”), overruled by implication on other grounds by Larson v. Domestic
& Foreign Commerce Corp., 337 U.S. 682 (1949); Cedars–Sinai Med. Ctr. v. Watkins, 11 F.3d
1573, 1584 (Fed. Cir. 1993). “A plaintiff bears the burden of establishing subject-matter
jurisdiction by a preponderance of the evidence.” M. Maropakis Carpentry, Inc. v. United States,
609 F.3d 1323, 1327 (Fed. Cir. 2010).


                                                  16
        Only an interested party has standing to challenge the award of a contract in a bid protest.
28 U.S.C. § 1491(b)(1). “An interested party is an actual or prospective bidder whose direct
economic interest would be affected by the award of the contract.” Orion Tech., Inc. v. United
States, 704 F.3d 1344, 1348 (Fed. Cir. 2013). A direct economic interest is shown by
demonstrating that the disappointed bidder had a “substantial chance” of winning the award. Rex
Serv. Corp. v. United States, 448 F.3d 1305, 1308 (Fed. Cir. 2006) (quoting Myers Investigative
& Sec. Servs., Inc. v. United States, 275 F.3d 1366, 1370 (Fed. Cir. 2002)). If a bid is
unresponsive, that bidder does not have a substantial chance of receiving the award. See Myers,
275 F.3d at 1370-71 (holding that a protestor “must show that it would have been a qualified
bidder.”).

        Here, defendants acknowledge that Springfield was an actual bidder. See Def.’s Mot. at
7. The dispute centers upon whether Springfield’s bid was non-responsive for failure to acquire
all necessary approvals for its storm water management plan. As proof that Springfield failed to
acquire a necessary storm water easement, defendants point to the letter dated July 31, 2015 from
Springfield to the GSA’s regional commissioner. Def.’s Mot. at 7; Def.-Interv.’s Mot. at 17-18.
In pertinent part, the letter said Springfield “will need to capture on site drainage and pipe it
underground to an existing outfall” and that “[i]f acceptable to GSA, [Springfield] would like an
easement to construct and maintain this drainage easement on the [federal government]
Property.” AR 82-5377. Because the letter uses the words “will need,” the defendants contend
that Springfield’s proposal required an easement over federal property, which they did not
receive. Def.’s Mot. at 8; Def.-Interv.’s Mot. at 17-18.

        For two reasons, the record does not support the defendants. First, Springfield’s letter of
July 31, 2015 is not proof that Springfield requires an easement. Instead, the letter requests the
easement for convenience, because it would allow Springfield to develop the site more quickly.
AR 82-5377 (“If acceptable to GSA, [Springfield] would like an easement to construct and
maintain this drainage easement on the [federal government] Property.” (emphasis added)).
Consistent with RLP Section 5.01, Springfield in fact had an adequate storm water management
plan in place, and it had communicated that plan to GSA during negotiations. See AR 28-3135
(setting out records of communications with Fairfax County regarding storm water piping,
explaining that the pre-existing 18-inch storm water pipe was adequate to provide drainage).

         Second, a civil engineering agent for Springfield, [***], has supplied a declaration that
avers that no new easement was necessary to develop the Springfield site in a timely manner.
Pl.’s Resp./Reply in Support of Its Mot. for Judgment on the Administrative Record (“Pl.’s
Reply”) Attach. 1 (Decl. of [***] (Oct. 27, 2015) (“[***] Decl.”)), at ¶ 1, ECF No. 30-1. The
government argues that this court should not consider the [***] Declaration because it was “late-
submitted” as an attachment to Springfield’s response and reply brief to defendants’ cross-
motions for judgment on the administrative record. See Def.’s Reply in Support of Its Mot. to
Dismiss and Cross-Mot. for Judgment upon the Administrative Record (“Def.’s Reply”) at 3,
ECF No. 36. Nonetheless, the rules of this court permit consideration of Springfield’s response
to defendant’s cross-motion, which first raised a question about the storm water easement. See
RCFC 7(b)(1) (providing that “[a]ny motion, objection, or response may be accompanied by a
brief . . . and, if necessary, affidavits . . . .”). Plaintiff’s brief was both a reply in support of its



                                                   17
motion for judgment and a response to defendants’ cross-motions. Because the [***]
Declaration “was timely filed as an affidavit supporting [plaintiff’s] response to the [defendant’s]
motion, which first raised the standing issue,” this court may consider the declaration as evidence
of standing. See Idaho Conservation League v. United States Forest Serv., No. 2:12-cv-00004-
REB, 2014 WL 912244, at *2 (D. Idaho Mar. 10, 2014) (permitting and relying upon a
declaration in a response to a cross-motion for summary judgment, when that declaration was
offered to show standing).14

        Accordingly, the court finds Springfield was an actual bidder that “submitted a
responsive, technically acceptable offer.” AR 63-5093 (GSA debriefing letter). In addition,
Springfield’s offer was “the second (2nd) lowest total evaluated price.” AR 63-5093. “[A]s the
second low bidder,” Springfield “would have had a substantial chance of being awarded the
contract.” Coastal Envtl. Grp., Inc. v. United States, 118 Fed. Cl. 1, 10 (2014). Springfield
therefore has standing to pursue its protest.

                                STANDARDS FOR DECISION

          The Administrative Procedure Act (“APA”), specifically 5 U.S.C. § 706, governs the
court’s review of an agency’s contract award. See 28 U.S.C. § 1491(b)(4) (“In any action under
this subsection, the courts shall review the agency’s decision pursuant to the standards set forth
in section 706 of title 5.”). “Section 706 of the APA provides, in relevant part, that a ‘reviewing
court shall . . . hold unlawful and set aside agency action, findings, and conclusions found to
be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”
Centech Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009) (alterations in original)
(quoting 5 U.S.C. § 706(2)(A)). Under these standards, the court may set aside a procurement
action if “(1) the procurement official’s decision lacked a rational basis; or (2) the procurement
procedure involved a violation of regulation or procedure.” Impresa Construzioni Geom.
Domenico Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir. 2001).

        When challenging the rationality of an award, “the disappointed bidder bears a heavy
burden.” Centech, 554 F.3d at 1037 (quoting Impresa, 238 F.3d at 1333). In negotiated
procurements, that burden “is greater than in other types of bid protests.” Galen Med. Assocs.,
Inc. v. United States, 369 F.3d 1324, 1330 (Fed. Cir. 2004). Nevertheless, “[c]ourts have found
an agency’s decision to be arbitrary and capricious when the agency ‘entirely failed to consider
an important aspect of the problem, offered an explanation for its decision that runs counter to
the evidence before the agency, or [the decision] is so implausible that it could not be ascribed to
a difference in view or the product of agency expertise.’” Alabama Aircraft Indus., Inc.-
Birmingham v. United States, 586 F.3d 1372, 1375 (Fed. Cir. 2009) (quoting Motor Vehicle


       14
          Defendant cites Brooks Range Contract Servs., Inc. v. United States, 101 Fed. Cl. 699,
708-10 (2011) for the proposition that “a protestor is not entitled to wait until a reply brief to
address known questions about its standing.” Def.’s Reply at 3 n.1. In Brooks Range, until its
reply brief, the protestor had not addressed the issue of prejudice in any way. On those facts, the
court found the issue regarding prejudice was waived. Brooks Range is inapposite here because
it deals with an affirmative element of the protestor’s case, i.e., prejudice, not a response to a
defendant’s factual contention against jurisdiction.


                                                 18
Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)). The “agency must
examine the relevant data and articulate a satisfactory explanation for its action including a
‘rational connection between the facts found and the choice made.’” State Farm, 463 U.S. at 43
(quoting Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)); see also Keeton
Corrs., Inc. v. United States, 59 Fed. Cl. 753, 755 (2004) (the court may not “substitute its
judgment for that of the agency.” (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401
U.S. 402, 416 (1971))).

        When a challenge is brought on the second Impresa ground, i.e., a violation of statute,
regulation, or procedure, “the disappointed bidder must show ‘a clear and prejudicial violation of
applicable statutes or regulations.’” Cyios Corp. v. United States, 122 Fed. Cl. 726, 737 (2015)
(quoting Impresa, 238 F.3d at 1332-33).

                                           ANALYSIS

        Springfield’s main argument is that Eisenhower’s offer failed to comply with GSA’s
solicitation, because it offered space in excess of 625,000 rentable square feet. See Pl.’s Mot. for
Judgment on the Administrative Record (“Pl.’s Mot.”), ECF No. 25-1, at 20-24. Springfield
contends that several FAR provisions, as well as Federal Circuit case law, prohibit the agency
from selecting an offeror who fails to submit an offer within the terms of the solicitation. Pl.’s
Mot. at 20-21. Springfield also asserts that GSA violated the Public Buildings Act, specifically
40 U.S.C. § 3307(a), because Congress authorized appropriations only for a building with a
maximum of 625,000 rentable square feet. Pl.’s Mot. at 24. The defendants respond that
Springfield has, in part, misinterpreted Eisenhower’s offer, contending that it does not exceed
625,000 rentable square feet. See Def.’s Mot. at 11-15; Def.-Interv.’s Mot. at 25-27. In
defendants’ view, any overage is acceptable because GSA’s Pricing Desk Guide permits the
acceptance of space in excess of a maximum set in the solicitation, so long as that space is
“free.” Def.’s Mot. at 15; see also Def.-Interv.’s Mot. at 27 (citing AR 70-5107).

       The parties’ secondary contentions are less significant to the outcome.

       A. Whether GSA Contravened a Material Term of the RLP by Selecting Eisenhower’s
                   Offer for a Space Larger than 625,000 Rentable Square Feet

        Pursuant to GSA’s regulations, the “contracting officer must evaluate offers solely in
accordance with the factors and subfactors stated in the S[olicitation for ]O[ffers].” 48
C.F.R. § 570.306(a); see also 48 C.F.R. § 570.102 (“Solicitation for Offers (SFO) means a
request for proposals.”). “If the Government’s requirements change, either before or after receipt
of proposals, issue an amendment.” 48 C.F.R. § 570.303-4(a).15 These regulations have been
interpreted to show “not only that the [GSA] has no obligation to consider nonconforming offers
on the merits, but that it would be improper to do so without first changing the solicitation and


       15
          Elsewhere, 48 C.F.R. § 15.206(d) provides that “[i]f a proposal of interest to the
[g]overnment involves a departure from the stated requirements, the contracting officer shall
amend the solicitation, provided this can be done without revealing to the other offerors the
alternate solution proposed or any other information that is entitled to protection.”


                                                19
notifying other bidders.” Tin Mills Props., LLC v. United States, 82 Fed. Cl. 584, 590 (2008).
This interpretation is supported by the Federal Circuit’s decision in Alfa Laval Separation, Inc. v.
United States, 175 F.3d 1365, 1368 (Fed. Cir. 1999). In Alfa Laval, the court of appeals
observed that 10 U.S.C. § 2305(b)(1) required the agency to “make an award based solely on the
factors specified in the solicitation,” and that then-extant 48 C.F.R. § 15.606(a), (c) (1996)
required the government to “issue a written amendment to a solicitation” when it “changes,
relaxes, increases, or otherwise modifies its requirements.” Id. Based on these provisions, the
Federal Circuit concluded that the Navy erred by awarding a contract to a bidder whose offer
“failed to comply” with the terms of the solicitation. Id. at 1367-68. The language of 48
C.F.R. §§ 570.303-4(a) and 570.306(a) is nearly identical to the regulations and statutes at issue
in Alfa Laval.

        Consistent with these regulations and precedents, the Federal Circuit has generically held
that “a proposal that fails to conform to the material terms and conditions of the solicitation
should be considered unacceptable and a contract award based on such an unacceptable proposal
violates the procurement statutes and regulations.” E.W. Bliss Co. v. United States, 77 F.3d 445,
448 (1996); see also Centech, 554 F.3d at 1038 (quoting E.W. Bliss for this proposition). “A
provision in a solicitation is material ‘if failure to comply with it would have a non-negligible
effect on the price, quantity, quality, or delivery of the supply or service being procured.’” Per
Aarsleff A/S v. United States, 121 Fed. Cl. 603, 630 (2015), appeals pending, Nos. 2015-5111,
-5112, -5135, -5143 (Fed. Cir.) (quoting Furniture by Thurston v. United States, 103 Fed. Cl.
505, 518 (2012) (in turn citing Centech, 554 F.3d at 1038)).

        Case law does not sharply distinguish between the “material terms” doctrine of E.W.
Bliss and the regulations in Title 48 of the C.F.R. that require evaluation of offers solely on the
factors in a solicitation. Some decisions cite only the regulations, while others cite only the
“material terms” doctrine. Compare AshBritt, Inc. v. United States, 87 Fed. Cl. 344, 374 (2009)
(citing FAR § 15.305(a) for the proposition that agencies must rely solely on the factors in the
solicitation, but omitting to discuss “material terms”), with Blackwater Lodge & Training Ctr.,
Inc. v. United States, 86 Fed. Cl. 488, 505 (2009) (citing E.W. Bliss for the “material terms” test,
without citing any regulations). Both bases for the general doctrine essentially convey the same
principle without any meaningful difference.

        The record shows that Victory Center exceeds 625,000 rentable square feet by at least
24,207 rentable square feet. The final, signed lease provides that the lessor “shall provide up to
24,207 ABOA SF of above-grade, free space. . . . The free space shall be serviced and
maintained as part of the leased premises in accordance with the terms of the Lease.” AR 60-
5084 (Executed Lease Section 7.03). The final, signed occupancy agreement also includes this
space. AR 73-5160. Moreover, GSA’s own internal memos show that GSA knew that Victory
Center was over 625,000 rentable square feet. See AR 68-5105; AR 70-5116; AR 70-5107.
Pursuant to the terms of the lease, rentable square feet means ABOA square feet plus common
areas. AR 14-448 (showing a Standard Lease GSA Form L201C, which by RLP 1.01(B) is the
Form that defines terms used in the RLP). Thus, this ABOA “free space” must be included in




                                                 20
the rentable figure. GSA’s own memos reach this same conclusion, saying the free space will
cause rentable square footage to exceed 625,000. AR 68-5105; AR 70-5116.16

        Moreover, Eisenhower’s offer in fact required this 24,207 ABOA square feet of space “in
order to meet the 550k USF minimum efficiency layout minimum requirement.” AR 68-5105.17
RLP Section 1.02(A) and Amendment No. 4 categorically provided that no offer could exceed
625,000 rentable square feet. AR 14-417; AR 19-886. Section 1.02(A) also provided that no
offer could provide less than 550,000 ABOA square feet. AR 14-417. Such offers would be
“unacceptable.” AR 19-886.

        Applying 48 C.F.R. § 570.306(a) and 48 C.F.R. § 570.303-4(a), the court finds that GSA
ignored RLP Section 1.02(A) and Amendment No. 4, and it thus failed to “evaluate offers solely
in accordance with the factors” in the solicitation. 48 C.F.R. § 570.306(a); Tin Mills Props., 82
Fed. Cl. at 590; see also 48 C.F.R. § 570.303-4(a) (requiring the government to amend the
solicitation if the government’s requirements change); Alfa Laval, 175 F.3d at 1368 (finding
agency violated procurement law, based on regulations and statutes with nearly identical
language to 48 C.F.R. §§ 570.303-4 and 570.306(a)); Red River Holdings, LLC v. United States,
87 Fed. Cl. 768, 788-89 (2009) (same). Correlatively, the maximum rentable square feet
specified in the RLP constituted a “material term” of this leasehold procurement, and the court
finds GSA’s selection of Eisenhower violated the material terms of the solicitation. The size of
the leased space, as stated in RLP 1.02(A) and Amendment No. 4, was a material term because it
addressed the “quantity” of space delivered. See Blackwater, 86 Fed. Cl. at 505. The size of the
space is also essential to determining “price.” See Centech, 554 F.3d at 1038 (finding
solicitation provision material when it affected the cost evaluation). Finally, the 625,000
rentable square foot limitation was essential to the lease’s “quality,” Blackwater, 86 Fed. Cl. at
505, because this limitation was stated in the congressional resolutions authorizing the lease in
an effort to reduce TSA’s footprint and increase its space utilization rate. See AR 66-5098, AR
66-5099. The House resolution stated expressly that “appropriations are authorized for a
replacement lease of up to 625,000 rentable square feet.” AR 65-5098. Likewise, the Senate
resolution stated expressly that it approved of “a replacement lease of up to a maximum 625,000
rentable square feet of space.” AR 66-5099.

        Defendants nonetheless argue that GSA may accept space in excess of the 625,000
rentable limit in the solicitation because GSA’s Pricing Desk Guide permits the government to
accept space above any maximum stated in a solicitation, so long as that space is “free.” Def.’s
Mot. at 15; Def.-Interv.’s Mot. at 27.18 The Pricing Desk Guide provides that “[w]hen an offeror



       16
          The government concedes that there would be a substantial amount of unoccupied space
in the government-only set of Victory Center buildings, which all parties agree contain roughly
[***] square feet of space. See Def.’s Mot. at 12; see also AR 33-3517.

       17
            USF refers to “usable square feet,” which means ABOA square feet.

        See Def.-Interv.’s Mot. at 27 (“As noted above, Victory Center included in its offer
       18

24,207 SF of building amenities that is not part of any cost to the [g]overnment.”); Def.’s Mot at


                                                21
has a contiguous block of space that exceeds the maximum amount for which [the GSA ]P[ublic
]Buildings ]S[ervice] has solicited, it may offer this space at no charge to the government. When
the offered space exceeds the maximum SFO requirement, the tenant agency must be consulted.”
GSA Public Buildings Service, Pricing Desk Guide, § 2.17.1 (4th ed., Oct. 3, 2011). The “tenant
agency must agree to accept” or “reject the additional square footage.” Id. Moreover, if the
lease is subject to a prospectus, “further guidance” from the central office must be sought. Id.
According to the government, “[e]ach of these requirements were followed by the Contracting
Officer, including the specific requirement applicable to prospectus-level leases” of getting
guidance from the central office. Def.’s Mot. at 15. In the circumstances, the government avers
that it “may accept” the additional space. Def.’s Mot. at 15.

        Springfield responds that the Pricing Desk Guide is inapplicable because it is
contradicted by 48 C.F.R. § 570.306, Pl.’s Reply at 13 n.4, and that it cannot apply because it
was not incorporated into the solicitation, a contention that the defendants admit, Hr’g Tr. at
62:4-6 (Nov. 3, 2015) (government’s counsel’s conceding that the Pricing Desk Guide was not
incorporated into the RLP); Def.’s Reply (omitting to argue that guide was incorporated into the
solicitation); Def.-Interv.’s Reply (same).

        This court concurs that the Pricing Desk Guide cannot trump applicable regulations. The
Guide was not “arrived at after, for example, a formal adjudication or notice-and-comment
rulemaking. Interpretations such as those in opinion letters – like interpretations contained in
policy statements, agency manuals, and enforcement guidelines, all of which lack the force of
law – do not warrant Chevron-style deference.” Christensen v. Harris Cnty., 529 U.S. 576, 587
(2000) (citing Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 824-44
(1984)). There is “no indication that Congress meant to delegate authority” to GSA to publish
guides with the force of law nor “that [GSA] set out with a lawmaking pretense in mind when” it
drafted the guide. United States v. Mead Corp., 533 U.S. 218, 232-33 (2001). The Pricing Desk
Guide does not even purport to be law – its introduction says the “Pricing Desk Guide (PDG)
presents the policies used by the Public Buildings Service (PBS). . . . It is designed to guide PBS
employees.” Pricing Desk Guide, § 1. Although in other circumstances, the Pricing Desk Guide
may have some persuasive power under the rule of Skidmore v. Swift & Co., 323 U.S. 134
(1944), the court cannot defer to an agency policy that contradicts a regulation’s plain language,
see Eldredge v. Dep’t of Interior, 451 F.3d 1337, 1343 (Fed. Cir. 2006) (no Skidmore deference
to agency interpretation “contrary to the plain language” of a regulation); see also Butterbaugh v.
Dep’t of Justice, 336 F.3d 1332, 1340 (Fed. Cir. 2003) (finding agency manuals “lack[ed] the
force of law”), or material terms of the RLP, see Centech, 554 F.3d at 1039 (holding that the Air
Force “could not, through [a] Policy Memorandum, alter the requirements of the L[imitation ]o[n
]S[ubcontracting] clause, which was mandated by statute and regulation.”).19


15 (“Victory Center proposed RSF in its facility within the 625,000 prospectus ceiling, and it
included other space at no-cost so that its proposal would meet other requirements of the RLP.”).
       19
          The Pricing Desk Guide cites 41 C.F.R. § 102-85 as authority, saying it “outlines the
basis of the pricing policy detailed in the PDG.” To the extent the guide purports to interpret
agency regulations, it would be subject to deference under the rule of Auer v. Robbins, 519 U.S.
452, 461 (1997). However, “Auer deference is warranted only when the language of the


                                                22
      In summary, the court finds that GSA’s action contravened 48 C.F.R. §§ 570.303-4 and
570.306(a) and violated the material terms of the solicitation, contrary to the rule of E.W. Bliss.
GSA’s Pricing Desk Guide does not alter this outcome, because it lacks the force of law.20

                            B. Whether GSA Violated 40 U.S.C. § 3307

        Before the GSA leases space with an annual rent in excess of $2.85 million, it must seek
congressional approval. 40 U.S.C. § 3307(a)(2); see supra, at 2 n.5 (describing GSA’s
adjustment of the statutory dollar threshold). For such leases, “appropriations may be made only
if the Committee on Environment and Public Works of the Senate and the Committee on
Transportation and Infrastructure of the House of Representatives adopt resolutions approving
the purpose for which the appropriation is made.” 40 U.S.C. § 3307(a). To secure this approval,
GSA “shall transmit to Congress a prospectus of the proposed facility.” 40 U.S.C. § 3307(b).

        In Springfield’s view, GSA could not select a building larger than 625,000 rentable
square feet, because that limitation was included in the congressional committees’ resolutions
approving GSA’s prospectus for the TSA headquarters. Pl.’s Mot. at 24. The defendants
disagree, arguing that Section 3307 expresses mere congressional concern about “public funds,
not a desire to cabin Federal employees within specific physical boundaries.” Def.’s Mot. at 14.
As the defendants would have it, GSA can lease a building larger than 625,000 rentable square
feet, even if the congressionally-approved prospectus said GSA would not do so, and even
though the congressional committees’ resolutions limited their approval to a maximum of
625,000 rentable square feet.21

        Section 3307 has rarely been interpreted in judicial decisions. Nonetheless, courts have
established that an appropriation is not “made available” to GSA without congressional approval
of a project prospectus. Maiatico v. United States, 302 F.2d 880, 883-84 (D.C. Cir. 1962)

regulation is ambiguous.” Christensen, 529 U.S. at 588. Here, nothing in Section 102 speaks to
the provision of free space. In addition, to the extent the Pricing Desk Guide interprets chapter 5
of the FAR (the GSAR), 48 C.F.R. § 570.306(a) and 48 C.F.R. § 15.206(d) unambiguously
foreclose consideration of offers that are inconsistent with factors stated in the solicitation. Thus,
Auer deference is inappropriate.
       20
         Even if the Pricing Desk Guide had authority here, the court would find that GSA failed
to comply with its terms. Section 2.17.1 of the Guide provides that the “contracting officer must
not consider the free space during negotiations or evaluations of a competitive lease action.”
Here, GSA manifestly did consider the free space in its evaluation of Eisenhower’s offer. Thus
GSA did not comply with the Pricing Desk Guide.

       21
         RLP Section 3.05 says the says the “Government will award a Lease pursuant to this
RLP only if the offered rental rate does not exceed said Congressionally-imposed rent
threshold.” AR 14-428.


                                                 23
(reversing a district court which had rejected a landowner’s challenge to GSA’s claim of right to
condemn property where GSA had failed to send a prospectus to Congress for approval); 210
Earll, L.L.C. v. United States, 77 Fed. Cl. 710, 718 (2006) (concluding that Section 3307 “would
require the GSA to obtain Prospectus approval before executing a lease that exceeded” the cost
threshold in Subsection 3307(a)). As the D.C. Circuit in Maiatico put it, “[t]he [Public
Buildings] Act [of 1959] authorized the Administrator to acquire any building and its site by
condemnation or otherwise, in order to carry out the purposes of the Act, but strictly in
accordance with its provisions.” Maiatico, 302 F.2d at 882. Even so, the court has found no
precedents addressing GSA compliance with the terms of a prospectus or congressional
resolutions stating conditions on that approval.22 Accordingly, the court must interpret the
statute from first principles, beginning with the plain text.

        Pursuant to 40 U.S.C. § 3307(a), an “appropriation” for a lease in excess of $2.85 million
“may be made only if” the Senate Environment and Public Works Committee and House
Transportation and Infrastructure Committee “adopt resolutions approving the purpose” of that
lease appropriation. 40 U.S.C. § 3307(a), (a)(1). GSA obtains that “approval” by sending a
prospectus to Congress. 40 U.S.C. § 3307(b). The prospectus must give a “brief description” of
the “space to be leased,” provide an “estimate of the maximum cost to the [g]overnment,” and
include “a comprehensive plan for providing space for all [g]overnment officers and employees
in the locality . . . having due regard for suitable space which may continue to be available in
existing [g]overnment-owned or occupied buildings.” 40 U.S.C. § 3307(b)(1)-(3).

        The two committees of Congress then “adopt resolutions” that contain their approval (or
disapproval, in theory) of the “purpose” of the lease appropriation. 40 U.S.C. § 3307(a). It is
this “approval” of “purpose” in the resolutions that is required by Subsection 3307(a) as a pre-
condition to availability of appropriations. See 40 U.S.C. § 3307(a) (“The following
appropriations may be made only if [the committees] adopt resolutions approving the purpose for
which the appropriation is made.” (emphasis added)). The terms of the resolutions contain the
“approval” contemplated by the statute, and congressional “approval” is accordingly determined
by the resolutions.

       This reading of Subsection 3307(a) is reinforced by Subsection 3307(c), which helps to
illuminate the statutory scheme. See BASR P’ship v. United States, 795 F.3d 1338, 1343 (Fed.
Cir. 2015) (“Under Supreme Court precedent, we cannot determine the meaning of the statutory
language without examining that language in light of its place in the statutory scheme.”).


       22
          In 210 Earll, the court considered whether a protestor would lack standing to bring a
protest if no prospectus had been sent to Congress. In that case, the court held that Section
3307 barred appropriation of funds to execute a lease, but did not bar the award of the lease.
It seems that in the 210 Earll court’s view, the prospectus could be sought after award of a
lease. 210 Earll, 77 Fed. Cl. at 718. This post-award-approved approach is contrary to the
D.C. Circuit’s view expressed in Maiatico. In any event, 210 Earll is inapposite here because
this court is presented with the question of whether GSA can deviate from the terms of a
congressionally-approved prospectus with conditions stated in the committee’s resolutions. In
Earll, like Maiatico, there was no prospectus. Additionally, GSA and Eisenhower have executed
the lease at issue.


                                                24
Pursuant to Subsection 3307(c), GSA may exceed the “estimated maximum cost of any project
approved under this section as set forth in any prospectus” described in Paragraph 3307(b)(2),
so long as GSA does not exceed 10% of the estimated maximum cost. 40 U.S.C. § 3307(c).
Section 3307 is otherwise silent about deviations from conditions on congressional approval.
Because Section 3307 provides that that cost may deviate from the approvals only as permitted
by Subsection 3307(c), this subsection “shows that Congress knew exactly how to provide” an
exception to a congressional approval. See Department of Hous. & Urban Dev. v. Rucker, 535
U.S. 125, 132 (2002). In this context, the court should be cautious in interpreting Section 3307
as permitting GSA to depart from the congressional committees’ conditions on approval with
respect to non-cost factors. See Elonis v. United States, __ U.S. __, 135 S. Ct. 2001, 2023 (2015)
(finding Congress knew how to require a heightened mens rea, and so finding its failure to do so
significant); see also Law v. Siegel, __ U.S. __, 134 S. Ct. 1188, 1196 (2014) (finding that a
code’s “enumeration of exemptions and exceptions to those exemptions confirms that courts are
not authorized to create additional exceptions.”).23

       On the facts of this case, GSA sent a prospectus to Congress saying the TSA lease would
not exceed 625,000 rentable square feet. AR 64-5094. The prospectus further explained it
would house TSA personnel with increased efficiency. Id. As of January 2014, TSA office
space added up to 646,859 rentable square feet. But the proposed lease, by capping rentable


       23
           Although Section 3307(a) requires congressional resolutions approving large GSA
leases, it is not a legislative veto within the meaning of Immigration & Naturalization Serv. v.
Chadha, 462 U.S. 919, 952-54 (1983). No party has raised this issue, but it deserves attention.
In Chadha, the Supreme Court struck down a statute that allowed one house of Congress to
reverse a determination of the Attorney General to not deport an immigrant, even though
Congress had otherwise delegated deportation authority to the Attorney General. Chadha, 462
U.S. at 959; see also Bowsher v. Synar, 478 U.S. 714, 726-27 (1986) (summarizing Chadha).
The Chadha court held that “[d]isagreement with the Attorney General’s decision on Chadha’s
deportation – that is, Congress’ decision to deport Chadha – no less than Congress’ original
choice to delegate to the Attorney General the authority to make that decision, involves
determinations of policy that Congress can implement in only one way; bicameral passage
followed by presentment to the President. Congress must abide by its delegation of authority
until that delegation is legislatively altered or revoked.” Chadha, 462 U.S. at 954-55.
           Subsection 3307(a) does not run afoul of this constitutional separation-of-powers
doctrine, because “it does not withdraw from the Executive authority previously delegated to it.”
Letter to the Honorable Silvio O. Conte, B-196854, 1984 WL 262173, at *1 (Comp. Gen. Mar.
19, 1984). “Since the executive branch has no authority to expend funds for public buildings
without an authorization and, in most cases, a line item appropriation, the prospectus approval
requirement is constitutionally permissible.” Id. at *2. The congressional committees’ approvals
precede, not follow, the pertinent appropriation, and any conditions stated in the committees’
approving resolutions flow through to the appropriation. This post-Chadha opinion of the
Comptroller General supersedes pre-Chadha correspondence quoted and cited by the
government. See Def.’s Supp. Br. at 4-5 (quoting Letter from Senators Randolph, Moynihan,
Stafford, and Chafee to Rowland G. Freeman III, Administrator, GSA (June 26, 1980), Letter to
the Honorable Daniel Patrick Moynihan from R. F. Keller, Comptroller General (Sept. 27,
1978)).


                                               25
square feet at 625,000, would “house current personnel in 21,859 RSF less than the total of
current occupancies.” AR 64-5094. GSA’s prospectus said “TSA will improve its office
utilization rate from 103 USF to 84 USF per person and its overall utilization rate from 173 USF
to 153 USF per person.” Id. Thus the “space to be leased,” as described by GSA, would be a
space that reduced TSA’s current footprint by capping rentable square footage at 625,000, and
that would increase space utilization per person.

        The resolutions adopted by the pertinent committees approving this plan restated the
625,000 rentable square foot cap and the plan for increased efficiency of space. See AR 65-5098
(House committee resolution stating: “[A]ppropriations are authorized for a replacement lease of
up to 625,000 rentable square feet of space.”); AR 66-5099 (Senate committee resolution stating:
“[A] replacement lease of up to a maximum 625,000 rentable square feet of space . . . is
approved.”). The House committee also explicitly “[p]rovided that, the Administrator of General
Services and tenant agencies agree to apply an overall utilization rate of 153 square feet or less
per person.” AR 65-5098. The terms of these resolutions provide the boundaries of
congressional approval.

       Defendants make three arguments that Section 3307 does not impose limits upon lease
appropriations. The court addresses these arguments in turn, finding each unpersuasive.

        First, defendants respond that the language contained in the congressional committees’
resolutions of approval under Section 3307 are not binding, citing Lincoln v. Vigil, 508 U.S. 182,
192-93 (1993), and Blackhawk Heating & Plumbing Co. v. United States, 622 F.2d 539, 547 n.6
(Ct. Cl. 1980). Def.’s Supp. Br. at 2-3; Def.-Interv.’s Supp. Br. at 1-7, ECF No. 40. In Vigil, the
court found that legislative history of lump-sum appropriations statutes, such as committee
reports, could not “establish any legal requirements” on “what can be done with those
[appropriated] funds.” Vigil, 508 U.S. at 192 (quoting LTV Aerospace Corp., 55 Comp. Gen.
307, 319 (1975)). The defendants explain that federal leases are funded by lump-sum
appropriations. “GSA finances its leasing operation from the Federal Buildings Fund, a fund
established by 40 U.S.C. § 592[]. Money in the Fund is available for expenditure as specified in
annual appropriation acts. 40 U.S.C. § 592(c)(1).” Def.’s Supp. Br. at 9; see also Def.-Interv.’s
Supp. Br. at 4 (citing 40 U.S.C. § 592). “Congress acts upon this [approval of leasing
operations] by making an annual lump-sum appropriation that does not contain any limitations
upon the use of the funds vis á vis a particular prospectus description.” Def.’s Supp. Br. at 9.
Analogizing to decisions that find that legislative history cannot be used to place limits on a
lump-sum appropriation, the defendants argue that the resolutions here cannot place limits on
GSA’s lump-sum appropriation. Def.’s Supp. Br. at 10; Def.-Interv.’s Supp. Br. at 4-5.

         But Vigil does not help the defendants, because the resolutions in this case are not
legislative history. They are instead mandated by statute in Subsection 3307(a). Vigil confirms
that “Congress may always circumscribe agency discretion to allocate resources by putting
restrictions in operative statutes (though not, as we have seen, just in the legislative history).”
Vigil, 508 U.S. at 193. The Public Buildings Act is such an operative statute.

       Second, the government cites a 1972 presidential signing statement of the Public
Buildings Amendments, Pub. L. No. 92-313, 86 Stat. 216-18, asserting that this statement shows



                                                 26
that Section 3307 does not impose mandatory conditions on appropriations. Def.’s Supp. Br. at
3-4.24 The government quotes President Nixon as saying “Congress regards this ‘no
appropriation may be made’ provision as internal Congressional rulemaking which does not
affect the executive branch.” Def.’s Supp. Br. at 4 (quoting Presidential Statement on Signing
the Public Buildings Amendments of 1972, 1972 Pub. Papers 686 (June 17, 1972)). But the
government quotes President Nixon out of context. In full, the President’s signing statement
asserted that the statute was unconstitutional as a separation-of-powers violation because it
“condition[ed] the use of that [contracting] authority on that agency’s getting the approval of the
Public Works Committees on prospectuses.” Presidential Statement on Signing the Public
Buildings Amendments of 1972, 1972 Pub. Papers 686. To remedy what he saw as a separation-
of-powers problem, the President ordered GSA to “cooperate” with Congress according to this
statute. Id. Thus, the signing statement shows that any condition on appropriations imposed via
what became Section 3307 was viewed by the President as problematic only on separation-of-
powers concerns. And, eleven years later, those issues were addressed by the Supreme Court in
Chadha, the resolution of which did not impair the operation of Section 3307.

        Finally, the government cites 444 4th Street Ltd. P’ship v. United States, No. 90-2951,
slip. op. at 4 (D.D.C. Jan. 11, 1991) (Gesell, J.), reproduced at Def.’s Supp. Br. App., A5 to A13,
for the proposition that Section 3307 is an “enactment providing no cause of action,” and thus
provides no basis for relief in this case. Def.’s Supp. Br. at 5 (quoting 444 4th Street, slip op. at
4). The government, however, misquotes and miscites that decision, and it actually supports
Springfield’s position. In 444 4th Street, Judge Gesell opined that Subsection 606(a), the
predecessor of Subsection 3307(a), “[w]as a congressional monitoring enactment providing no
private cause of action.” 444 4th Street, slip. op. at 4 (emphasis added). He was addressing
Subsection 606(a) in the context of a bid protest, which at the time, before the operation of the
sunset provision in the Administrative Dispute Resolution Act, could be filed in district courts.
And, immediately after observing that Subsection 606(a) provided no private cause of action, he
proceeded to analyze the merits of a claim that a lease award by GSA was invalid because it
exceeded the maximum cost presented to congressional committees. Id. at 4-5. He concluded
that the limitation on cost had not in fact been exceeded. Id. As he then put it, “[w]ith this basic
issue of the legality of the award to [the lessor] resolved,” the bid protest was unavailing. Id. at
5. In short, while Subsection 606(a), now Subsection 3307(a), might not provide an independent
basis for a private cause of action it could, and in 444 4th Street did, supply a basis for a claim of
a contravention of law in a bid protest. Thus the decision in 444 4th Street supports Springfield’s
position in this case, not that of the government or Eisenhower.

        Moreover, both the Third Circuit and the D. C. Circuit have concluded that a bid
protestor and a property owner contesting a condemnation, respectively, could invoke then-
Section 606 as a statutory ground for relief against action by GSA, where jurisdiction was


       24
         The prospectus submittal and approval requirements were first enacted as Section 7 of
the Public Buildings Act of 1959. See Pub. L. No. 86-249, § 7, 73 Stat. 480 (initially codified at
40 U.S.C. § 606). Application of Section 7 to lease actions was added as part of the Public
Buildings Amendments of 1972. Pub. L. No. 92-313, § 2(4), 86 Stat. 217-18. Section 7 was
moved to its current position at 40 U.S.C. § 3307 in 2002. See Pub. L. No. 107-217, § 1, 116
Stat. 1161.


                                                 27
otherwise present. See Merriam v. Kunzig, 476 F.2d 1233, 1240-44 (3d Cir. 1973) (holding that
an unsuccessful bidder for an award of a 20-year lease of office space to the government had
standing to invoke Section 606 in protesting the award of the lease to another offeror); Maiatico,
302 F.2d at 883-84 (ruling that a landowner who was contesting a condemnation could invoke
GSA’s failure to comply with Section 606 as a ground for barring the condemnation). Here,
Subsection 1491(b), which incorporates Section 706 of the APA, provides a vehicle for this court
to review violations of procurement law. In the context of this bid protest, a contractor who is
competitively harmed by a violation of Section 3307 is within the class of persons protected by
the statute. Thus, defendant’s objections to the court’s consideration of GSA’s compliance with
Section 3307 are unavailing.

        The court has determined that pursuant to Subsection 3307(a), the committee resolutions
created binding conditions upon the availability of appropriations. Appropriations for TSA
headquarters were accordingly available only for a lease of up to 625,000 square feet because
that was the limit included in the resolutions adopted by the relevant congressional committees.
40 U.S.C. § 3307(a).25 Because no appropriation has been made for a space exceeding 625,000
rentable square feet, the lease signed by the government and Eisenhower triggers the Anti-
Deficiency Act, 31 U.S.C. § 1341, which provides that an “officer or employee of the United
States Government . . . may not . . . make or authorize an expenditure or obligation exceeding an
amount available in an appropriation or fund for the expenditure or obligation . . . unless
authorized by law.” 31 U.S.C. § 1341(a)(1)(A), (B).

        Defendants argue that even if GSA violated Section 3307, GSA’s conduct was
“authorized by law” within the meaning of the Anti-Deficiency Act because of the effect of 40
U.S.C. § 585(a)(2). Def.’s Supp. Br. at 9-10; Def.-Interv.’s Supp. Br. at 8. That contention is
without merit. Paragraph 585(a)(2) provides that GSA may enter into leases for up to 20 years,
“and the obligation of amounts for a lease under this subsection is limited to the current fiscal
year for which payments are due without regard to section 1341(a)(1)(B) of title 31.” 40 U.S.C.
§ 585(a)(2). Nonetheless, GSA’s leasing activities are not immune from the Anti-Deficiency
Act. Instead, Paragraph 585(a)(2) directs GSA “to obligate funds for its multiyear leases one
year at a time.” 3 Government Accountability Office, Principles of Federal Appropriations Law,
§ 13.E.1.b, at 13-127 (3d ed. Sept. 2008). As discussed earlier, Congress appropriates funds for
federal leases anew each year. The reference to the Anti-Deficiency Act in Paragraph 585(a)(2)
establishes that GSA may enter into a multi-year lease, even though money is obligated one year
at a time, without contravening the Anti-Deficiency Act.

       The decision in Leiter v. United States, 271 U.S. 204 (1926), provides context for this
understanding of 40 U.S.C. § 585(a)(2). Prior to enactment of Paragraph 585(a)(2), if GSA
entered a lease for several years “under an appropriation available but for one fiscal year,” the
lease would be binding “only for that year” because of the Anti-Deficiency Act. Leiter, 271 U.S.
25
         GSA had a remedy. It could have cured this defect by submitting a revised Prospectus
to the congressional committees and requesting approval of the changed terms. Because it chose
not to do so, the defect in approval remains. This circumstance parallels GSA’s failure to amend
the RLP to revise the maximum space to be leased, a material term of the RLP.


                                               28
at 207. Paragraph 585(a)(2) undid that result. But it did not exempt GSA leases from the Anti-
Deficiency Act.

        In this instance, GSA’s violation of Subsection 3307(a) means that no appropriation was
available for the lease for TSA headquarters. Without an appropriation, GSA’s lease with
Eisenhower is void ab initio. See Davis & Assocs., Inc. v. District of Columbia, 501 F. Supp. 2d
77, 81 (D.D.C. 2007) (finding contract void ab initio pursuant to 31 U.S.C. § 1341(a)(1)(B)
when made before an appropriation); Williams v. District of Columbia, 902 A.2d 91, 94 (D.C.
2006) (“[T]he Supreme Court of the United States and other federal courts have explicitly and
repeatedly held that all contracts for future payments of money, in advance of or in excess of
existing appropriations, are void ab initio.”) (citing Hercules, Inc. v. United States, 516 U.S. 417,
427 (1996); Goodyear Tire & Rubber Co v. United States, 276 U.S. 287 (1928); Leiter, 271 U.S.
at 207).26
        Accordingly, the lease entered by GSA with Eisenhower for Victory Center is contrary to
law, void, and must be set aside.

                              C. Other Asserted Protest Grounds

        Springfield raises other grounds for its protest, none of which are material to the outcome
of this case.

       1. Whether GSA improperly concluded that no Environmental Impact Statement
          was needed.

        Springfield contends that GSA arbitrarily concluded that no EIS was needed for Victory
Center, arguing that GSA’s EA and FONSI “fail to consider and analyze” the [***] square foot
annex proposed in Eisenhower’s final offer. Pl.’s Mot. at 25-28.27 In support of this argument,
Springfield points to preambular language of the EA and FONSI, which describe Victory Center
as “an unoccupied 606,000 GSF office building” that would “undergo [an] expansion consisting
of 60,000 GSF of office space and 10,000 GSF of retail space.” Pl.’s Mot. at 25 (citing AR 47-
4218; AR 49-4486). Because this description fails to account for the [***] square foot annex
and rather evidently refers to the existing building plus the addition contemplated by
Eisenhower’s initial proposal, Springfield asserts that GSA’s FONSI does not account for the
environmental impact of the annex. Pl.’s Mot. at 25-27.


       26
          The government additionally argues that the Anti-Deficiency Act is directed only at
money, and because in this case the government exceeded only the 625,000 rentable square feet
term of the resolutions and not the rental rate or total annual cost designated in those resolutions,
there is no Anti-Deficiency Act violation. Def.’s Supp. Br. at 8. This argument misapprehends
Section 3307(a). Congress approved appropriations only for a building not exceeding 625,000
rentable square feet. No appropriation was made available for a building exceeding this amount.
       27
         Springfield also argues that the traffic report attendant to the EA failed to consider the
additional structure. However, the location of the Victory Center site and the number of
employees to be housed by TSA remained consistent throughout.



                                                 29
        Bid protests in this court apply the same APA standard of review as that applied in NEPA
challenges. In this instance, NEPA compliance was incorporated into the solicitation, and so this
court reviews the agency’s action under the terms of the solicitation. That NEPA challenges to
agency action are ordinarily filed in district courts where they are reviewed pursuant to 5
U.S.C. § 706(2)(A), see supra, at 11 n.11 (discussing Brodsky, 704 F.3d at 118-19), does not
displace this court’s bid protest jurisdiction or otherwise constrain this court’s review of GSA’s
actions in implementing NEPA. See Norby Lumber Co. v. United States, 46 Fed. Cl. 47, 52
(2000) (declining to dismiss counts of complaint stating NEPA violations and asserting that
“even the invocation of a statutory right will not permit a plaintiff to escape the Tucker Act’s
exclusive jurisdiction and its preclusion of an APA waiver of sovereign immunity if the relief
that plaintiff seeks would have the actual effect of money damages.” (quoting North Side Lumber
Co. v. Block, 753 F.2d 1482, 1485 n.5 (9th Cir. 1985)). In short, the court has jurisdiction to
entertain GSA’s compliance with NEPA in this bid protest particularly because that compliance
was incorporated into the solicitation.

         Springfield is correct that factually the EA and FONSI are partially inaccurate, to the
extent they describe Victory Center as a “606,000 GSF” building that would undergo a “60,000
GSF” addition. The court is nonetheless satisfied that the EA and FONSI did consider the
environmental impacts of Eisenhower’s proposed renovations and additions to Victory Center,
including the [***] square foot annex. First, GSA transmitted Eisenhower’s final proposal,
including the additional annex, to its environmental consultants at Stantec. AR 50-4673 to -4680
(artistic renderings); AR 50-4718 to -4723 (two-dimensional aerial views); AR 50-4817 to
-4819. Stantec’s awareness of the annex is important because Stantec had a major role in GSA’s
preparation of the EA. AR 47-4191. Second, the EA does refer to the [***] square foot annex.
AR 47-4222, -4249 (soil analysis referring to a “4-story addition.”). The proposed annex was a
four-story structure, and so this reference must be to the annex. AR 33-3499 (Eisenhower’s offer
document, showing a four-story annex). The surface water and wetlands analysis mentioned a
“building addition,” as did the groundwater and hydrology report. AR 47-4222. Third, the EA’s
environmental contamination report refers to excavation on the east and west sides of the pre-
existing building at Victory Center for “[c]onstruction of the proposed . . . addition.” AR 47-
4251. This is consistent with Eisenhower’s proposal to build the new annex on the west side of
the pre-existing building. AR 33-3535. And, although the FONSI itself does not appear to
reference the annex, this omission does not mean that the FONSI failed to consider the annex
because the FONSI was based upon the EA.

       In sum, the court cannot say that GSA arbitrarily concluded under RLP 5.01(K) that an
EIS need not be prepared for Victory Center. The agency considered the relevant facts and
explained its decision appropriately. State Farm, 463 U.S. at 43. The court finds this aspect of
Springfield’s protest to be without merit.

       2. Whether GSA’s present-value price evaluation was inconsistent with the solicitation’s
          evaluation criteria.

       Springfield further asserts that GSA’s present-value price evaluation of Victory Center
was “fatally flawed” because it was inconsistent with the solicitation’s stated criteria or



                                               30
otherwise unreasonable. Pl.’s Mot. at 28. Springfield points to two alleged flaws in the price
evaluation: (1) that GSA failed to consider the price of Victory Center’s “second building” or
annex in its evaluation, and (2) that GSA failed to recognize and account for the fact that the
Victory Center price proposal “was dependent upon a substantial tax abatement with an
aggregate value of $[***] million that has yet to be provided by the City of Alexandria.” Pl.’s
Mot. at 28-29. As Springfield would have it, these two errors led to “unequal treatment”
between the Victory Center and Springfield proposals, which is “fundamentally arbitrary and
capricious, and violates the full and open competition mandated . . . in 41 U.S.C. § 3301(a).”
Pl.’s Mot. at 29 (quoting CliniComp Int’l, Inc. v. United States, 117 Fed. Cl. 722, 742 (2014)).

         As previously discussed, Section 4.04 of the RLP specified the “Present Value Price
Evaluation” criteria for evaluating offers. AR 14-432 to -434. This evaluation was intended to
“reduc[e] the prices per ABOA SF to a composite annual ABOA SF price.” AR 14-433. GSA
performed this evaluation using a “present value analysis” spreadsheet, publically available on
GSA’s website, based on the criteria outlined in Section 4.04 of the RLP. Def.’s Reply at 12; see
also AR 37-4048 to -4052 (Victory Center’s completed present value analysis spreadsheet); AR
38-4058 to -4062 (Springfield’s complete present value analysis spreadsheet).28 The information
needed for the spreadsheet was taken from the offerors’ proposals, specifically from GSA Form
1217 (Lessor’s Annual Cost Statement), GSA Form 1364C (Proposal to Lease Space), the
security unit price list, and the brokerage commission agreement, if applicable. Def.’s Reply at
11-12; see also AR 14-426 to -427 (requiring offerors to submit this information for the pricing
evaluation); AR 33-3517 to -3518 (Victory Center’s final Form 1364C); AR 34-3555 to -3556
(Springfield’s final Form 1364C). Based on this evaluation, Victory Center’s present value per
USF (ABOA SF) was determined to be $[***], AR 37-4048,29 and Springfield’s present value
per USF was determined to be $[***], AR 38-4058.30

        After reviewing the present-value price evaluation calculations and methodology in the
administrative record, as well as the explication provided in the defendants’ reply briefs, the
court is satisfied that GSA’s present-value price evaluation was conducted in accord with the
RLP criteria such that it did not unfairly prejudice Springfield. With regard to the first alleged
flaw in the evaluation, Springfield points to the proposed full-service rate for Victory Center of
$[***]/RSF and $[***]/USF, AR 33-3517 (Form 1364C), and asserts that these prices are
inconsistent with prices listed elsewhere in Victory Center’s final proposal, AR 33-3516 (Offer

         On October 28, 2015, the court ordered the government “to explicate and spell out from
        28

the administrative record how the General Services Administration calculated the present value
analyses for Victory Center and Springfield.” Order, ECF No. 31. In response, the government
explained that the criteria identified in RLP Section 4.04 for the present-value price evaluation
are standardized for GSA lease procurements through the standard-form RLP, Form R101C.
Def.’s Reply at 12 n.3.
        29
             The present value for Victory Center was calculated on the basis of [***] USF. AR 37-
4048.
        30
        The present value for Springfield was calculated on the basis that its offered building
would provide [***] USF. AR 38-4058.



                                                  31
Clarifications for Form 1364C (stating the building shell credits as “Total Existing Building[:]
$[***]/USF[,] Total New Building[:] $[***]/USF”)). Pl.’s Mot. at 28. Springfield asserts that
these differing prices are evidence that GSA did not consider the cost of the new Victory Center
annex in its price evaluation. Id. However, Springfield’s argument mistakenly conflates the full
service rates reported by Victory Center on Form 1364C with the building shell credits it
reported in the Offer Clarifications document preceding the form. As the government explained,
the building shell credits are derived on the basis of a separate calculation designed to give the
government the option, after the lease is executed and interior improvements are planned, to
relieve the lessor of its obligation to provide a “warm lit shell” to the extent of the items listed in
the building shell credit, in exchange for a commensurate increase in the tenant improvement
allowance. Def.’s Reply at 14-15. In other words, the building shell credits have no relation to
the full service rates reported on Form 1364C with regard to the present-value analysis
performed by GSA. Id. Contrary to Springfield’s assertion, the completed present-value
analysis spreadsheet for Victory Center reflects the costs reported by Victory Center in its final
proposal on the appropriate forms and documents, which includes the cost for both the existing
building and the new annex. See, e.g., AR 37-4048 to -4049 (reflecting calculations based on the
final proposed RSF of 625,000, ABOA/USF of [***], and total annual rent of $[***], as reported
on Victory Center’s Form 1364C).

        Springfield’s second alleged flaw in the evaluation—that it erroneously did not account
for Victory Center’s expected tax abatement—is similarly unpersuasive. Springfield points to
Rider No. 1 to the lease executed between GSA and the defendant as evidence that Victory
Center’s proposed price was predicated on a tax adjustment provision proposed by the
Alexandria City Council, but which has not yet been finalized. Pl.’s Mot. at 28-29.31 However,
although Springfield suggests this leads to an error in the present-value price evaluation, there is
no provision in Section 4.04 that prohibits offerors from including a conditional tax abatement in
their proposed prices. See AR 14-432 to -434. Furthermore, the proposed tax abatement was not
mentioned in Victory Center’s final proposal, and GSA Forms 1217 and 1364C only require
offerors to report “current real estate taxes” in their annual cost statement, which in turn is a
component of their proposed “shell rent.” See, e.g., AR 37-4053 (instructing offerors in Line 16
of Form 1364C to include “current real estate taxes” as reported in Line 28 of Form 1217).
Since the proposed tax abatement would only affect tax assessed on construction of the new
annex and improvements to the existing building, it would neither have affected the estimated
“current real estate taxes” reported as part of the Victory Center proposal, nor would it have
affected GSA’s present-value price evaluation.

       Accordingly, the court has concluded that GSA’s present-value price evaluation of the
Victory Center proposal was not inconsistent with the terms of the RLP, nor was it otherwise
prejudicial to the plaintiff. This protest ground is denied.


       31
          The Rider recites that “the [t]ax [a]batement would be given for 100% of the assessed
value of the [***] for the TSA headquarters. The land and the existing building in its current
condition, will remain fully taxable.” AR 60-5087. The Rider’s purpose was to clarify the
operation of the tax abatement expected from the City of Alexandria within the context of the
standard Real Estate Tax Adjustment provision of the lease (§ 2.07), which contains relatively
indefinite language about a possible tax abatement. See AR 60-5052.


                                                  32
        3. Whether Eisenhower failed to obtain the necessary approvals for retail space.

        Springfield argues GSA irrationally evaluated Eisenhower’s proposal to construct [***]
square feet of retail space. Pl.’s Mot. at 30. Section 3.06(C) of the RLP provides that the offeror
must submit either (1) proof that the proposed space is “in compliance with local zoning laws,”
or (2) an acceptable “plan and schedule to obtain all necessary zoning approvals prior to
performance.” Pl.’s Mot. at 30 (quoting RLP Section 3.06(C), AR 14-428). In compliance with
this RLP provision, Eisenhower submitted extensive plans for obtaining all necessary zoning
approvals and permits for the retail space. See AR 21-930 to -931, -1024 to -1100; AR 41-4109
to -4110, AR 4111 to -4186. Accordingly, the court finds GSA did not irrationally conclude that
Eisenhower’s offer complied with this RLP provision. This aspect of the protest is denied.

         4. Whether Victory Center failed to meet handicap accessibility requirements.

        Springfield argues that Victory Center is more than 2,640 walkable linear feet from an
existing Metrorail station, contrary to RLP Section 1.04. Pl.’s Mot at 31-34. However, GSA’s
Contracting Officer personally measured the distance between Victory Center and the nearest
Metro station, finding the distance to be slightly less than 2,640 walkable linear feet. AR 51-
4969, -4971. GSA thus rationally concluded that Victory Center satisfied RLP Section 1.04.

       5. Whether the GSA gave Eisenhower an unfair advantage by including a risk-shifting
          clause in the final lease.

        Finally, Springfield argues that the government’s inclusion of a risk-shifting clause in its
final lease with Eisenhower was improper and unfair. Pl.’s Mot. at 34-35. The clause, located in
Section 7.08 of the lease, provides that the lessor “shall not be responsible for [***].” AR 60-
5086. Springfield argues it did not know a winning offeror would have the benefit of a clause of
this nature, and “had it known,” it “could and would have revised its price proposal.” Pl.’s Mot.
at 34. This argument does not show that GSA favored Victory Center, because there is no
evidence Victory Center knew that the final lease would include this clause. Victory Center
requested a risk-shifting clause, but the record contains no evidence that Victory Center knew
before its final offer that the final lease would include such a clause. The government’s decision
to include the risk-shifting clause does not show that it acted arbitrarily.

                             D. Whether Springfield Was Prejudiced

        Relief in a bid protest may be available to protestor only if it demonstrates that it was
prejudiced by the error. Per Aarsleff, 121 Fed. Cl. at 634 (citing PGBA, LLC v. United States, 60
Fed. Cl. 196, 203 (2004), aff’d 389 F.3d 1219). The protestor must show that there was a
substantial chance it would have received the contract award, but for the alleged error in the
procurement process. Information Tech. & Applications Corp. v. United States, 316 F.3d 1312,
1319 (Fed. Cir. 2003); McAfee, Inc. v. United States, 111 Fed. Cl. 696, 712 (2013). This inquiry
into prejudice is separate from the inquiry into standing. Per Aarsleff, 121 Fed. Cl. at 634.
“While both use the ‘substantial chance’ doctrine, prejudice at the jurisdictional threshold can be
satisfied on the basis of the plaintiff's allegations, whereas prejudice on the merits can only be



                                                33
satisfied by the effect of an agency decision adjudged to be unlawful.” Hyperion, Inc. v. United
States, 115 Fed. Cl. 541, 556 (2014); see also Linc Gov’t Servs., LLC v. United States, 96 Fed.
Cl. 672, 695-96 (2010).

        Here, GSA knowingly awarded the lease to an offeror who exceeded the solicitation’s
625,000 rentable square foot maximum and who had to provide “extra” space to meet the RLP’s
minimum efficiency layout requirements. By doing so, GSA contravened the FAR, the material
terms of the solicitation, and 40 U.S.C. § 3307(a). Springfield’s offer was technically
acceptable, and it was second lowest in price after Eisenhower. If GSA had properly analyzed
these offers, it would not have accepted Eisenhower’s offer and there is a substantial chance
Springfield would have won. Accordingly, Springfield was prejudiced by GSA’s errors.

                            E. Whether Equitable Relief Is Warranted

        To a large extent, any discussion of the proprietary of injunctive relief in this instance
may be academic because the alternative, independent ground for relief based upon 40 U.S.C.
§ 3307 renders the resulting lease to Eisenhower void. Nonetheless, because Springfield’s
primary ground for relief is that GSA contravened a material term of the RLP in awarding the
lease to Eisenhower, the court will address the factors governing equitable relief.

        In a bid protest, the court is empowered to award “any relief that the court considers
proper, including declaratory and injunctive relief.” Centech, 554 F.3d at 1037 (quoting 28
U.S.C. § 1491(b)(2)). “To determine if a permanent injunction is warranted, the court must
consider whether (1) the plaintiff has succeeded on the merits, (2) the plaintiff will suffer
irreparable harm if the court withholds injunctive relief, (3) the balance of hardships to the
respective parties favors the grant of injunctive relief, and (4) the public interest is served by a
grant of injunctive relief.” Id. (citing PGBA, LLC v. United States, 389 F.3d 1219, 1228-29 (Fed.
Cir. 2004)). The court “is free to consider the appropriateness of declaratory relief,” taking into
account whether a declaration will resolve the dispute. Alliant Techsystems, Inc. v. United
States, 178 F.3d 1260, 1271 (Fed. Cir. 1999).32

         Regarding equitable relief, Springfield has succeeded on the merits, and so the court turns
to the remaining three factors. The “loss of potential work and profits from a government
contract constitutes irreparable harm.” Per Aarsleff, 121 Fed. Cl. at 634; Furniture by Thurston,
103 Fed. Cl. at 520 (same); ViroMed Labs, Inc. v. United States, 87 Fed. Cl. 493, 503 (2009)
(same); United Int’l Investigative Servs., Inc. v. United States, 41 Fed. Cl. 312, 323 (1998)
(same); see also O’Donnell Constr. Co. v. District of Columbia, 963 F.2d 420, 429 (D.C. Cir.
1992). Monetary relief under the Tucker Act is limited only to bid preparation and proposal
costs, which “are not equivalent to potential profits from a government contract.” BayFirst
Solutions, LLC v. United States, 102 Fed. Cl. 677, 696 (2012) (citing ViroMed, 87 Fed. Cl. at 503
for this proposition). Competitive detriment to plaintiffs stemming from a denial of a fair


       32
         Because a declaratory judgment may have an effect comparable to that of an injunction,
see PGBA, 389 F.3d at 1228 (quoting PGBA, 60 Fed. Cl. at 220), the “propriety of declaratory
and injunctive relief should be judged by essentially the same standards,” id. (quoting Samuels v.
Mackell, 401 U.S. 66, 72 (1971)).


                                                 34
opportunity to participate in a lawful procurement process “also engenders irreparable harm.”
Per Aarsleff, 121 Fed. Cl. at 635; see also Hospital Klean of Tex., Inc. v. United States, 65 Fed.
Cl. 618, 624 (2005). For these reasons, GSA’s procurement errors will irreparably harm
Springfield absent injunctive relief.

        The balance of hardships between the parties also favors injunctive relief. The
government argues that because it already signed a lease with Eisenhower, an injunction by this
court would expose the government “to hundreds of millions of dollars in potential breach
damages, millions of dollars to pay in [***], inflation costs, and the loss of costs sunk in this
procurement.” Def.’s Mot. at 29. This is because, in the government’s view, the termination-
for-convenience clause in the lease can be used only for certain environmental reasons not
present here. The government also claims an injunction will cause years of delay to the process
of placing TSA in a new headquarters. However, the court finds the government’s arguments on
this ground unpersuasive for four reasons.

        First, “whether there is an enforceable contract between these parties does not change this
Court’s jurisdiction to give appropriate relief, including vacating the award, if we conclude that
the Government committed reversible error in the procurement process.” 210 Earll, 77 Fed. Cl.
at 717-18. Second, evidence in the record shows that GSA knew it could face a post-award bid
protest in this procurement, but dismissed the risk of that possibility. AR 68-5105. Despite
foreseeing a protest, GSA chose to execute the lease with Victory Center. GSA now argues that
its decision cannot be undone. If the court were to accept this argument, it would mean that GSA
could immunize itself from post-award injunctive relief by signing flawed contracts and then
claiming in court that the awards cannot be vacated. It would be inequitable to permit the
government “to preserve its ill-gotten gain” in such a manner. See Parcel 49C Ltd. P’ship v.
United States, 31 F.3d 1147, 1153 (Fed. Cir. 1994). Third, it is possible that the rule of G.L.
Christian & Assocs. v. United States, 312 F.2d 418, 426 (Ct. Cl. 1963), implies a general
termination-for-convenience clause in the lease. There is a split of authority on this subject, and
the court expresses no opinion as to the answer. Compare Aerolease Long Beach v. United
States, 31 Fed. Cl. 342, 374 (1994), aff’d, 39 F.3d 1198 (Fed. Cir. 1994) (order on stay pending
appeal) (rejecting argument that equitable relief would force a breach, because the Christian
doctrine implies a termination-for-convenience clause in GSA leases), with SWD Assocs. Ltd.
P’ship v. General Servs. Admin., No. 87-2719, 1988 WL 242629, at *3 (D.D.C. 1988) (holding
that Christian does not imply a termination clause into GSA leases).33 Fourth, if the government

       33
          The lease at issue does contain a conditional termination-for-convenience clause,
which by the parties’ consent to the extension of this court’s TRO will remain effective until
November 12, 2015. See Joint Status Report (Sept. 30, 2015), ECF No. 13. That termination-
for-convenience clause is tailored to cases in which the contracting officer, “in his discretion,
determines that a public comment(s) from the Public Review (PR) of the Environmental
Assessment . . . has merit and would impact work related to the existing building(s) and
proposed new construction that would prevent the completion of the project.” AR 60-5086.
The government avers, through its contracting officer, it does “not see anything in [Springfield’s]
protest that relates to these conditions, so [it] disagree[s] that this clause could be used if
[Springfield] wins this protest.” Def.’s Mot. at A2 (Decl. of Mark Stadsklev (Oct. 23, 2015)),
¶ 10.


                                                35
is correct, then all of GSA’s leases are immune from post-award injunctive relief. This cannot be
correct. Congress could not have intended in enacting the Competition in Contracting Act, 31
U.S.C. §§ 3301, 3304, 3551-3556, and the Administrative Dispute Resolution Act of 1996, Pub.
L. No. 104-320, § 12, 110 Stat. 3870, 3874 (Oct. 19, 1996) (codified in relevant part at 28
U.S.C. § 1491(b)(1)), to grant GSA such sweeping immunity.

        The court finds that the balance of harms favors entry of an injunction. Harm to
Eisenhower does not alter this balance, because the process by which Eisenhower received the
contract was itself flawed. Al Ghanim Combined Grp. Co. v. United States, 56 Fed. Cl. 502, 520
(2003). Although the government may suffer economic harms, the “burden of reprocurement
costs occurs whenever an improper award of a contract is set aside,” and that alone does not
affect the balance of harms here. Per Aarsleff, 121 Fed. Cl. 635.

        Turning finally to the public interest, maintenance of the integrity of the procurement
process weighs heavily in favor of granting a permanent injunction. Per Aarsleff, 121 Fed. Cl. at
635 (citing Hyperion, 115 Fed. Cl. at 557). “The public interest is best served by abiding by the
required eligibility criteria and evaluative steps in a procurement.” Id. at 636 (citing BCPeabody
Constr. Servs., Inc. v. United States, 112 Fed. Cl. 502, 514 (2013)). Accordingly, the court finds
that an injunction is warranted, and GSA’s award to Eisenhower shall be set aside.

         Because GSA contravened 40 U.S.C. § 3307(a) and thus failed to acquire appropriations
for this lease, the GSA also violated the Anti-Deficiency Act, and so the court declares the lease
void ab initio. See Davis & Assocs., 501 F. Supp. 2d at 81; Williams, 902 A.2d at 94 (citing
Hercules, 516 U.S. at 427; Goodyear Tire & Rubber, 276 U.S. 287; Leiter, 271 U.S. 204).

                                         CONCLUSION

        For the reasons stated, Springfield’s motion for judgment on the administrative record is
GRANTED. The government’s and Eisenhower’s motions to dismiss and their cross-motions
for judgment on the administrative record are DENIED. The award by GSA to Eisenhower is set
aside, and GSA is enjoined from proceeding with the lease to Eisenhower. As an alternative,
separate, and independent ground for relief, the court also declares that the lease to Eisenhower
is void. The clerk is directed to issue final judgment in accord with this disposition.

       Springfield is awarded its costs of suit.

       It is so ORDERED.

                                                    s/ Charles F. Lettow
                                                    Charles F. Lettow
                                                    Judge




                                                   36